Exhibit 10.1

EXECUTION COPY

 

--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

Dated as of October 28, 2006

by and among

SCHNEIDER ELECTRIC SA,

TRIANON INC.

and

AMERICAN POWER CONVERSION CORPORATION

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I

  THE MERGER    1

Section 1.1  

 

The Merger

   1

Section 1.2  

 

Effective Time of the Merger

   1

Section 1.3  

 

Effects of the Merger

   2

Section 1.4  

 

Closing

   2

ARTICLE II

  THE SURVIVING CORPORATION    2

Section 2.1  

 

Articles of Organization

   2

Section 2.2  

 

Bylaws

   2

Section 2.3  

 

Directors

   2

Section 2.4  

 

Officers

   2

ARTICLE III

  EFFECT OF THE MERGER ON THE STOCK OF THE CONSTITUENT CORPORATIONS; SURRENDER
OF CERTIFICATES    3

Section 3.1  

 

Conversion of Company Common Stock in the Merger

   3

Section 3.2  

 

Conversion of Subsidiary Shares

   3

Section 3.3  

 

Surrender and Exchange of Certificates

   3

Section 3.4  

 

Tax Withholding

   4

Section 3.5  

 

Closing of the Company’s Transfer Books

   5

Section 3.6  

 

Options; Restricted Stock Units

   5

Section 3.7  

 

Dissenting Shares

   6

Section 3.8  

 

Further Assurances

   6

ARTICLE IV

  REPRESENTATIONS AND WARRANTIES OF THE COMPANY    7

Section 4.1  

 

Organization and Qualification

   7

Section 4.2  

 

Capitalization

   7

Section 4.3  

 

Ownership Interests in Other Entities

   9

Section 4.4  

 

Authority; Non-Contravention; Approvals

   10

Section 4.5  

 

SEC Reports and Financial Statements

   12

Section 4.6  

 

Absence of Undisclosed Liabilities

   13

Section 4.7  

 

Absence of Certain Changes or Events

   13

Section 4.8  

 

Litigation

   14

Section 4.9  

 

Information Supplied

   14

Section 4.10

 

Compliance with Laws; Permits

   14

Section 4.11

 

Compliance with Agreements

   15

Section 4.12

 

Taxes

   15

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 4.13

  

Employee Benefit Plans; ERISA

   16

Section 4.14

  

Labor Controversies

   20

Section 4.15

  

Title to Assets; Real Estate

   21

Section 4.16

  

Environmental Matters

   22

Section 4.17

  

Intellectual Property

   23

Section 4.18

  

Contracts

   24

Section 4.19

  

Customers

   25

Section 4.20

  

Affiliate Transactions

   25

Section 4.21

  

Brokers, Finders and Other Advisors

   26

Section 4.22

  

Opinion of Company Financial Advisor

   26

Section 4.23

  

No Other Representations or Warranties

   26

ARTICLE V

   REPRESENTATIONS AND WARRANTIES OF PARENT AND SUBSIDIARY    26

Section 5.1  

  

Organization and Qualification

   26

Section 5.2  

  

Authority; Non-Contravention; Approvals

   26

Section 5.3  

  

Information Supplied

   27

Section 5.4  

  

Financing

   27

Section 5.5  

  

Subsidiary

   28

Section 5.6  

  

Brokers and Finders

   28

Section 5.7  

  

Massachusetts Business Combination Law

   28

ARTICLE VI

   COVENANTS OF THE PARTIES    28

Section 6.1  

  

Conduct of the Company’s Business

   28

Section 6.2  

  

Reasonable Best Efforts to Consummate

   31

Section 6.3  

  

Preparation of Proxy Statement; Meeting of Shareholders

   32

Section 6.4  

  

Public Statements

   34

Section 6.5  

  

Access to Information; Confidentiality

   34

Section 6.6  

  

Acquisition Proposals

   34

Section 6.7  

  

Expenses

   36

Section 6.8  

  

Directors’ and Officers’ Indemnification and Insurance

   36

Section 6.9  

  

Employee Benefits

   38

Section 6.10

  

Shareholder Litigation

   39

ARTICLE VII

   CONDITIONS    39

Section 7.1  

  

Conditions to Each Party’s Obligation to Effect the Merger

   39

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 7.2  

   Conditions to Obligations of Parent and Subsidiary    39

Section 7.3  

   Conditions to Obligations of the Company    40

ARTICLE VIII

   TERMINATION    40

Section 8.1  

   Termination    40

Section 8.2  

   Effect of Termination    42

ARTICLE IX

   GENERAL PROVISIONS    42

Section 9.1  

   Amendment    42

Section 9.2  

   Extension; Waiver    43

Section 9.3  

   Non-Survival    43

Section 9.4  

   Notices    43

Section 9.5  

   GOVERNING LAW    44

Section 9.6  

   Third-Party Beneficiaries    44

Section 9.7  

   Severability    44

Section 9.8  

   Assignment    45

Section 9.9  

   Interpretation; Certain Definitions    45

Section 9.10

   Jurisdiction    45

Section 9.11

   Enforcement    45

Section 9.12

   Waiver of Jury Trial    46

Section 9.13

   Counterparts    46

Section 9.14

   Entire Agreement    46

 

iii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

10-K Contracts

   29

401K Plan

   6

409A Authorities

   19

Acquisition Proposal

   36

Agreement

   1

AJCA

   19

Alternative Transaction

   42

Antitrust Division

   31

Antitrust Filings

   11

applicable employee remuneration

   19

Applicable Filed Company SEC Disclosures

   13

Applicable Multiple

   5

Audits

   15

Closing

   2

Closing Date

   2

Code

   4

Common Stock Price

   1

Company

   1

Company Adverse Recommendation Change

   33

Company Benefit Agreement

   17

Company Capital Stock

   7

Company Certificates

   3

Company Class A Common Stock

   7

Company Common Stock

   1

Company Disclosure Schedule

   7

Company Financial Advisor

   26

Company IP

   23

Company Material Adverse Effect

   7

Company Permits

   14

Company Plan

   17

Company Real Property

   21

Company Regulatory Approvals

   11

Company Representatives

   34

Company Right

   8

Company Rights Agreement

   8

Company SEC Report

   12

Company Shareholders’ Approval

   10

Company Stock Plans

   8

Confidentiality Agreement

   34

Consents

   11

Continuing Employees

   38

Contracts

   10

controlled corporation

   16

Designated Representations

   39

Dissenting Shareholders

   1

Dissenting Shares

   1

distributing corporation

   16

Effective Time

   1

Environmental Claim

   22

Environmental Law

   23

Environmental Permits

   22

ERISA

   17

ERISA Affiliate

   17

ESPP

   8

ESPP Price

   5

Exchange Act

   11

Existing Indemnification Provisions

   37

FTC

   31

GAAP

   12

Governmental Authority

   11

Grant Date

   8

Hazardous Materials

   23

HSR Act

   11

IP Rights

   24

Judgment

   10

Law

   10

Lease

   21

Leased Real Property

   21

Lien

   10

listed transaction

   16

Matching Period

   35

Material Contract

   24

materially modified

   19

MBCA

   1

Merger

   1

Merger Filing

   2

New York Courts

   45

Nonqualified Deferred Compensation Plan

   19

Non-U.S. Plan

   20

Notice of Adverse Recommendation

   33

Notice of Superior Proposal

   35

off-balance sheet arrangement

   13

Option

   5

Owned Real Property

   21

Parachute Gross Up Payment

   19

Parent

   1

Parent Material Adverse Effect

   26

Parent Representatives

   34

Participant

   17

Paying Agent

   3

PCBs

   23

Pension Plan

   17

Permits

   11

plan or series of related transactions

   16

Post-Closing Tax Period

   16

Primary Company Executives

   19

principal executive officer

   12

principal financial officer

   12

 

iv



--------------------------------------------------------------------------------

Proxy Statement

   11

Recommendation

   32

Release

   23

Restricted Stock Unit

   5

RoHS Directive

   22

Scheme

   8

SEC

   11

Securities Act

   12

SEHI

   3

Shareholders’ Meeting

   14

SOX

   12

Subsidiary

   1

Superior Proposal

   36

Surviving Corporation

   1

Tail Policy

   37

Tax Return

   15

Taxes

   15

Termination Date

   41

Termination Fee

   42

to the knowledge of the Company

   13

UK or Irish Plan

   20

Voting Agreement

   1

Voting Company Debt

   9

WEEE Directive

   22

Welfare Plan

   17

 

v



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER, dated as of October 28, 2006 (this “Agreement
”, is made and entered into by and among Schneider Electric SA, a company
organized under the laws of France (“Parent”), Trianon Inc., a Massachusetts
corporation and an indirect wholly owned subsidiary of Parent (“Subsidiary”),
and American Power Conversion Corporation, a Massachusetts corporation (the
“Company”).

BACKGROUND

WHEREAS, Parent, Subsidiary and the Company wish to provide for a merger of
Subsidiary with and into the Company (the “Merger ”), upon the terms and subject
to the conditions set forth in this Agreement and in accordance with the
applicable provisions of the Massachusetts Business Corporation Act (the
“MBCA”), whereby all of the issued and outstanding shares of common stock, par
value $0.01 per share, of the Company (the “Company Common Stock” which term as
used in this Agreement shall include the associated Company Rights, unless the
context otherwise requires) issued and outstanding immediately prior to the
Effective Time, other than (i) the shares of Company Common Stock owned directly
or indirectly by Parent, Subsidiary or the Company and (ii) to the extent
appraisal rights are available under the MBCA, any shares of Company Common
Stock (“Dissenting Shares”) held by record holders or beneficial owners of
shares of Company Common Stock who duly satisfy the applicable requirements of
the MBCA for the exercise of appraisal rights and to obtain payment of the fair
value for their shares (“Dissenting Shareholders”), will be converted into the
right to receive $31.00 per share in cash (the “Common Stock Price”);

WHEREAS, the Board of Directors of Parent has approved, and the respective
Boards of Directors of Subsidiary and the Company have adopted, this Agreement,
and each has determined that the Merger is in the best interests of its
corporation and shareholders;

WHEREAS, simultaneously with the execution of this Agreement, Parent has entered
into a Voting Agreement dated as of the date of this Agreement (the “Voting
Agreement”) with certain shareholders of the Company providing for the vote of
their shares of Company Common Stock in favor of the Merger; and

WHEREAS, Parent, Subsidiary and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger,

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

ARTICLE I

THE MERGER

Section 1.1 The Merger. Subject to the terms and conditions of this Agreement,
at the Effective Time, in accordance with this Agreement and the MBCA,
Subsidiary shall be merged with and into the Company. At the Effective Time, the
separate existence of Subsidiary shall cease and the Company shall continue as
the surviving corporation in the Merger (the “Surviving Corporation”).

Section 1.2 Effective Time of the Merger. The Merger shall become effective at
the time (such time, the “Effective Time”) of the filing of articles of merger
(in the form required by, and executed in accordance with, the relevant
provisions of the MBCA) with the Secretary of State of the Commonwealth of
Massachusetts in accordance with the MBCA (the “Merger Filing”). The Merger
Filing shall be made simultaneously with or as soon as practicable following the
Closing.



--------------------------------------------------------------------------------

Section 1.3 Effects of the Merger. The Merger shall have the effects set forth
in the applicable provisions of the MBCA, including Section 11.07. Without
limiting the generality of the foregoing, at the Effective Time, except as
otherwise provided in this Agreement, all the property, rights, privileges,
powers and franchises, and all and every other interest of Subsidiary and the
Company, shall vest in the Surviving Corporation, and all debts, liabilities and
duties of Subsidiary and the Company shall become the debts, liabilities and
duties of the Surviving Corporation.

Section 1.4 Closing. Subject to the satisfaction or waiver of the conditions to
the obligations of the parties to effect the Merger set forth in this Agreement,
a closing to effectuate the consummation of the Merger (the “Closing”) shall
take place at 10:00 a.m. local time on the third business day following the
satisfaction or waiver of all the conditions set forth in Article VII (other
than conditions which, by their nature, are to be satisfied at the Closing, but
subject to the satisfaction or waiver of those conditions), at the offices of
Clifford Chance US LLP, 31 West 52nd Street, New York, New York, or at such
other time or place as Parent and the Company may agree. The date on which the
Closing occurs is sometimes referred to in this Agreement as the “Closing Date.”

ARTICLE II

THE SURVIVING CORPORATION

Section 2.1 Articles of Organization. The articles of organization of the
Company as in effect immediately prior to the Effective Time shall be amended in
the Merger to be identical to the articles of organization of Subsidiary as in
effect immediately prior to the Effective Time (except that the articles of
organization shall provide that the name of the Surviving Corporation shall be
the name of the Company) and, as so amended, shall be the articles of
organization of the Surviving Corporation after the Effective Time until
thereafter amended in accordance with applicable Law.

Section 2.2 Bylaws. The bylaws of Subsidiary as in effect immediately prior to
the Effective Time shall be the bylaws of the Surviving Corporation after the
Effective Time until thereafter amended in accordance with applicable Law.

Section 2.3 Directors. From and after the Effective Time, the directors of the
Surviving Corporation shall be the directors of Subsidiary immediately prior to
the Effective Time and shall serve in accordance with the articles of
organization and bylaws of the Surviving Corporation until their respective
successors are duly elected or appointed and qualified or until their earlier
death, resignation or removal.

Section 2.4 Officers. From and after the Effective Time, the officers of the
Surviving Corporation shall be the officers of the Company immediately prior to
the Effective Time and such officers shall serve in accordance with the articles
of organization and bylaws of the Surviving Corporation until their respective
successors are duly elected or appointed and qualified or until their earlier
death, resignation or removal.

 

2



--------------------------------------------------------------------------------

ARTICLE III

EFFECT OF THE MERGER ON THE STOCK OF THE CONSTITUENT

CORPORATIONS; SURRENDER OF CERTIFICATES

Section 3.1 Conversion of Company Common Stock in the Merger. At the Effective
Time, by virtue of the Merger and without any further action on the part of any
holder of any capital stock of Parent, Subsidiary or the Company:

(a) each previously issued share of Company Common Stock that remains
outstanding immediately prior to the Effective Time, other than any shares
required to be canceled pursuant to Section 3.1(b) and any Dissenting Shares,
shall be converted into the right to receive the Common Stock Price, payable to
the holder thereof, in each case without interest, upon surrender of the
certificate formerly representing such shares of the Company Common Stock and
such other documents as reasonably may be required in accordance with
Section 3.3, and all such shares of Company Common Stock, when so converted, no
longer shall be outstanding and automatically shall be canceled and retired and
shall cease to exist, and each holder of a certificate representing any such
shares of Company Common Stock shall cease to have any rights with respect
thereto, except the right to receive the Common Stock Price per share therefor,
without interest, upon the surrender of such certificate in accordance with
Section 3.3 or to perfect any rights of appraisal as a holder of Dissenting
Shares that such holder may have pursuant to the MBCA; and

(b) each share of Company Common Stock of the Company, if any, owned of record
or beneficially, directly or indirectly, by Parent or Subsidiary or held in
treasury by the Company immediately prior to the Effective Time (other than
shares held in a fiduciary capacity for the benefit of any person or persons
other than the Company) automatically shall be canceled and retired and shall
cease to exist and no cash or other consideration shall be delivered or
deliverable in exchange therefor.

Section 3.2 Conversion of Subsidiary Shares. At the Effective Time, by virtue of
the Merger and without any further action on the part of Parent or Parent’s
wholly owned subsidiary, Schneider Electric Holdings Inc. (“SEHI”), as the sole
shareholder of Subsidiary, each issued and outstanding share of common stock, no
par value per share, of Subsidiary that is issued and outstanding prior to the
Effective Time shall be converted into and become one fully paid and
nonassessable share of common stock, par value $0.01 per share, of the Surviving
Corporation.

Section 3.3 Surrender and Exchange of Certificates.

(a) Prior to the Effective Time, Parent shall designate a bank or trust company
reasonably acceptable to the Company to act as paying agent in the Merger (the
“Paying Agent”). Parent agrees to deposit, or cause one or more of its
subsidiaries, which may include the Surviving Corporation, to deposit, with the
Paying Agent cash necessary from time to time, as and when needed, to make the
payments pursuant to Sections 3.1(a) and 3.6 on a timely basis. The funds so
deposited with the Paying Agent shall be held by the Paying Agent and applied by
it in accordance with this Section 3.3 and Section 3.6.

(b) As soon as practicable following the Effective Time, Parent shall cause the
Paying Agent to mail to each holder of record of a certificate or certificates
that immediately prior to the Effective Time represented outstanding shares of
Company Common Stock (the “Company Certificates”), whose shares were converted
into the right to receive the Common Stock Price pursuant to Section 3.1(a),
(i) a letter of transmittal (which shall specify that delivery shall be
effected, and risk of loss and title to the Company Certificates shall pass,
only upon actual delivery of the Company Certificates to the Paying Agent and

 

3



--------------------------------------------------------------------------------

shall be in such form and have such other provisions as Parent reasonably may
specify), and (ii) instructions for use in effecting the surrender of the
Company Certificates in exchange for the Common Stock Price. Upon delivery to
the Paying Agent of a Company Certificate, a duly executed letter of transmittal
and such other documents specified in the instructions for use referred to above
as the Paying Agent reasonably shall require, the holder of such Company
Certificates shall be entitled promptly to receive in exchange therefor the
Common Stock Price for each share of Company Common Stock formerly represented
thereby, in accordance with Section 3.1(a), and the Company Certificates so
surrendered shall be canceled. If a transfer of ownership of shares of Company
Common Stock has occurred but has not been registered in the transfer records of
the Company, a check representing the proper amount of Common Stock Price may be
issued to the transferee if the Company Certificate representing such shares of
Company Common Stock is presented to the Paying Agent accompanied by all
documents and endorsements required to evidence and effect such transfer and by
evidence that any applicable stock transfer taxes have been paid. Until
surrendered as provided in this Section 3.3, each Company Certificate shall be
deemed at any time after the Effective Time to represent only the right to
receive upon such surrender the Common Stock Price for each share of Company
Common Stock represented thereby. No interest will be paid or accrue on any
amounts payable upon surrender of any Company Certificate.

(c) Promptly following the date that is one year after the Effective Time, the
Paying Agent shall deliver to Parent all cash and any documents in its
possession relating to the transactions described in this Agreement, and the
Paying Agent’s duties shall terminate. Thereafter, each holder of a Company
Certificate may surrender such Company Certificate to the Surviving Corporation
or Parent and (subject to applicable abandoned property, escheat or other
similar Laws) receive in exchange therefor the Common Stock Price, payable upon
due surrender of the Company Certificate without any interest thereon.
Notwithstanding the foregoing, none of the Paying Agent, Parent, Subsidiary, the
Company or the Surviving Corporation shall be liable to a holder of shares of
Company Common Stock for any amounts properly delivered to a public official
pursuant to any applicable abandoned property, escheat or other similar Laws. If
any Company Certificate shall not have been surrendered prior to two years after
the Effective Time (or immediately prior to such earlier date on which any
Common Stock Price for each share of Company Common Stock represented thereby
would otherwise escheat to or become the property of any Governmental
Authority), the Common Stock Price represented thereby shall, to the extent
permitted by applicable Law, become the property of Parent, free and clear of
all claims or interest of any person previously entitled thereto.

(d) If any Company Certificate shall have been lost, stolen or destroyed, upon
the making of an affidavit of that fact by the person claiming such Company
Certificate to be lost, stolen or destroyed, the Paying Agent shall issue in
exchange for such lost, stolen or destroyed Company Certificate the Common Stock
Price deliverable in respect thereof determined in accordance with this
Article III; provided, however, that Parent or the Paying Agent may, in its
discretion, require the delivery of a reasonable indemnity or bond against any
claim that may be made against the Surviving Corporation with respect to such
Company Certificate or ownership thereof.

Section 3.4 Tax Withholding. Each of Parent and the Surviving Corporation shall
be entitled to deduct and withhold from the consideration otherwise payable
pursuant to this Agreement to any former holder of shares of Company Common
Stock or of Options such amounts as Parent or the Surviving Corporation is
required to deduct and withhold with respect to the making of such payment under
the Internal Revenue Code of 1986, as amended (the “Code”), or any other
provision of federal, state, local or foreign Tax Law. To the extent that
amounts are so withheld by Parent or the Surviving Corporation, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the former holder of the shares of Company Common Stock or Options in respect
of which such deduction and withholding was made by Parent or the Surviving
Corporation.

 

4



--------------------------------------------------------------------------------

Section 3.5 Closing of the Company’s Transfer Books. At and after the Effective
Time, holders of Company Certificates shall cease to have any rights as
shareholders of the Company, and the Company Share Certificates shall represent
solely the right to receive the Common Stock Price pursuant to Section 3.1,
without interest. At the Effective Time, the stock transfer books of the Company
shall be closed and no transfer of shares of Company Common Stock that were
outstanding immediately prior to the Effective Time shall thereafter be made.
If, after the Effective Time, subject to the terms and conditions of this
Agreement, Company Certificates formerly representing shares of Company Common
Stock are presented to the Surviving Corporation, they shall be canceled and
exchanged for the Common Stock Price in accordance with this Article III.

Section 3.6 Options; Restricted Stock Units .

(a) As of the Effective Time, each option, warrant or other similar right (other
than Restricted Stock Units, which are addressed in paragraph (b) of this
Section 3.6 and rights under the ESPP, which are addressed in paragraph (c) of
this Section 3.6) to acquire shares of Company Common Stock (each an “Option”)
that then remains outstanding immediately prior to the Effective Time and
originally was granted under any Company Plan or otherwise, whether or not then
vested or exercisable, automatically shall be terminated at the Effective Time
the holder thereof shall then become entitled to receive, in full satisfaction
of such Option, promptly after the Effective Time, an amount in cash equal to
the product of (x) the excess, if any, of the Common Stock Price over the
applicable exercise price of such Option and (y) the number (determined without
reference to vesting requirements or other limitations on exercisability) of
shares of Company Common Stock issuable upon exercise of such Option.

(b) As of the Effective Time, each issued and outstanding restricted stock unit
outstanding immediately prior to the Effective Time (whether vested or unvested)
granted under any Company Plan (or otherwise (each a “Restricted Stock Unit”)
shall be terminated and the holder thereof shall then become entitled to receive
promptly after the Effective Time, in full satisfaction of such Restricted Stock
Unit, an amount in cash equal to the Common Stock Price payable with respect to
the number of shares of Company Common Stock then underlying such Restricted
Stock Unit.

(c) As soon as practicable following the date of this Agreement, the Board of
Directors of the Company (or, if appropriate, any committee of the Board of
Directors of the Company administering the ESPP), shall adopt such resolutions
or take such other actions as may be required to provide that with respect to
the ESPP (i) participants may not increase their payroll deductions or purchase
elections from those in effect on the date of this Agreement, (ii) no offering
or purchase period shall be commenced after the date of this Agreement,
(iii) each participant’s right to purchase shares of Company Common Stock under
the ESPP outstanding immediately prior to the Effective Time shall terminate on
the day immediately prior to the day on which the Effective Time occurs, in
exchange for a cash payment equal to the excess of (a) the Common Stock Price
over (b) the ESPP Price, multiplied by the Applicable Multiple and (iv) the ESPP
shall terminate (a) immediately following such termination of rights or (b) if
the purchase period in effect on the date of the Agreement ends prior to the
Effective Time, shall terminate immediately prior to the Effective Time. For
these purposes, (i) the term “Applicable Multiple” means a number equal to the
number of shares of Company Common Stock that, subject to a maximum of 1,500
shares of Company Common Stock and the limitations of Section 423(b)(c) of the
Code, could be purchased at the ESPP Price with such participant’s accumulated
payroll deductions existing as of immediately prior to the Effective Time and
(ii) the term “ESPP Price” shall mean an amount equal to 85% of the average
market price per share of the Company Common Stock on the first business day of
the offering period applicable to such right under the ESPP (rounded up to the
nearest cent).

 

5



--------------------------------------------------------------------------------

(d) As soon as practicable following the date of this Agreement, the Board of
Directors of the Company (or, if appropriate and as applicable, any committee of
the Board of Directors of the Company administering the Company Consolidated
401K Plan and any trusts thereunder (collectively, the “401K Plan ”)), shall
adopt such resolutions or take such other actions as may be required to provide
that other than with respect to rights under the ESPP relating to the purchase
period ending October 31, 2006 no shares of Company Common Stock may be newly
issued by the Company pursuant to, under or to (i) the 401K Plan and (ii) rights
under the ESPP (although, for the avoidance of doubt, the Company may make
contributions to participant accounts under the 401K Plan in, and rights under
the ESPP may be exercised for, shares of Company Common Stock that (A) were
issued by the Company prior to the date hereof and (B) the Company acquired or
acquires from third parties).

(e) All amounts payable to holders of the Options, Restricted Stock Units and
rights under the ESPP pursuant to Section 3.6 shall be subject to any required
withholding or deduction of Taxes and shall be paid without interest.

(f) The Company shall ensure that following the Effective Time, no holder of an
Option, Restricted Stock Unit or right under the ESPP (or former holder of an
Option, Restricted Stock Unit or right under the ESPP) or any current or former
participant in any Company Stock Plan, Company Plan or Company Benefit Agreement
shall have any right thereunder to acquire any capital stock of the Company, the
Surviving Corporation or their Subsidiaries or any other equity interest therein
(including “phantom” stock or stock appreciation rights).

(g) Prior to the Effective Time, the Company will obtain all consents and make
all amendments, if any, to the terms of the Company Plans and each outstanding
award agreement issued pursuant to the Company Plans, as applicable, that are
necessary to give effect to the provisions of this Section 3.6. Parent shall
direct the Paying Agent to make the payments required under this Section 3.6 at
or as promptly as practicable following the Effective Time.

Section 3.7 Dissenting Shares.

(a) Notwithstanding any provision of this Agreement to the contrary, any
Dissenting Shares held by a Dissenting Shareholder shall not be converted into
the Common Stock Price but shall become the right to receive such consideration
as may be determined to be due to such Dissenting Shareholder pursuant to the
MBCA; provided, however, that each share of Company Common Stock outstanding
immediately prior to the Effective Time and held by a Dissenting Shareholder
who, after the Effective Time, withdraws his demand or fails to perfect or
otherwise loses his right of appraisal, pursuant to the MBCA, shall be deemed to
be converted as of the Effective Time into the right to receive the Common Stock
Price, without interest.

(b) The Company shall give Parent (i) notice of any demands for appraisal
pursuant to the applicable provisions of the MBCA received by the Company,
withdrawals of such demands and any other instruments served pursuant to the
MBCA and received by the Company and (ii) the opportunity to participate in all
negotiations and proceedings with respect to demands for appraisal under the
MBCA. The Company shall not, except with the prior written consent of Parent,
make any payment with respect to any such demands for appraisal, or settle, or
offer to settle, or agree to do any of the foregoing.

Section 3.8 Further Assurances. At and after the Effective Time, the officers
and directors of the Surviving Corporation will be authorized to execute and
deliver, in the name and on behalf of the Company or Subsidiary, any deeds,
bills of sale, assignments or assurances and to take and do, in the name and on
behalf of the Company or Subsidiary, any other actions and things to vest,
perfect or confirm of record or otherwise in the Surviving Corporation any and
all right, title and interest in, to and under any of the rights, properties or
assets acquired or to be acquired by the Surviving Corporation as a result of,
or in connection with, the Merger.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to Parent and Subsidiary that, except as set
forth in the disclosure schedule (with specific reference to the relevant
Sections of the representations and warranties or covenants in this Agreement or
disclosure in such a way to make its relevance to the information called for by
the representations and warranties or covenants reasonably apparent) delivered
by the Company to Parent prior to the execution and delivery of this Agreement
(the “Company Disclosure Schedule “):

Section 4.1 Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the Laws of the
Commonwealth of Massachusetts and has all requisite corporate power and
authority to own, lease or otherwise hold its assets and properties and to carry
on its business as it is now being conducted. The Company is qualified to
transact business and is in good standing (with respect to jurisdictions that
recognize the concept) in each jurisdiction in which the properties owned,
licensed, used, leased and operated by it or the nature of the business
conducted by it makes such qualification necessary, except where the failure to
be so qualified and in good standing that, individually or in the aggregate,
would not reasonably be expected to have a Company Material Adverse Effect. As
used in this Agreement, a “Company Material Adverse Effect “ means any event,
circumstance, change or effect that (i) has a material adverse effect on or
materially delays the Company’s ability to consummate the Merger or the other
transactions contemplated by this Agreement or otherwise perform its obligations
under this Agreement; or (ii) has a material adverse effect on the business,
assets or condition (financial or otherwise) or results of operations of the
Company and the subsidiaries of the Company (each a “Company Subsidiary”), taken
as a whole, other than effects in the case of this clause (ii), due to
(A) general economic or market conditions to the extent not disproportionately
affecting the Company and the Company Subsidiaries, taken as a whole,
(B) matters generally affecting the industries or market sectors in which the
Company operates to the extent not disproportionately affecting the Company and
the Company Subsidiaries, taken as a whole, (C) the announcement of the
transactions contemplated by this Agreement (including any impact of the
announcement of the transactions contemplated by this Agreement on relationships
with customers or employees), (D) any restrictions imposed on the Company
pursuant to Section 6.1 of this Agreement to the extent the Company has
requested consent to take a prohibited action and Parent does not provide the
requested consent, (E) changes in Law to the extent not disproportionately
affecting the Company and the Company Subsidiaries, taken as a whole,
(F) changes in generally accepted accounting principles by the Financial
Accounting Standards Board, the SEC or any other applicable regulatory body,
(G) acts of war or terrorism that do not directly affect the assets or
properties of, or customers served by, the Company or any Company Subsidiary,
(H) fluctuations in the share price of the Company Common Stock or (I) the
failure to meet analyst projections. The Company has made available to Parent
and Subsidiary complete and correct copies of the articles of organization and
bylaws of the Company as in effect on the date of this Agreement.

Section 4.2 Capitalization.

(a) The authorized capital stock of the Company consists solely of 450,000,000
shares of Company Common Stock and 250,000 shares of Class A common stock, par
value $0.01 per share (“Company Class A Common Stock” and together with the
Company Common Stock, “Company Capital Stock”). As of the close of business on
October 26, 2006, (i) 189,940,374 shares of Company Common Stock were issued and
outstanding, all of which were duly and validly issued and are fully paid,

 

7



--------------------------------------------------------------------------------

nonassessable and free of preemptive rights and each of which also entitles the
holder to one right (a “Company Right”) issued pursuant to the Rights Agreement,
dated as of September 2, 1999, between the Company and Computershare Trust
Company, N.A., the successor to BankBoston, N.A., as rights agent (the “Company
Rights Agreement”); (ii) no shares of Company Class A Common Stock were issued
and outstanding; (iii) no shares of Company Common Stock were held in the
treasury of the Company; (iv) 11,580,025 shares of Company Common Stock were
reserved and available for issuance pursuant to the Company’s 1987 Stock Option
Plan, 1993 Non-Employee Director Stock Option Plan, 1997 Non-Employee Director
Stock Option Plan, 1997 Stock Option Plan, as amended, 2004 Long-Term Incentive
Plan, Amended and Restated 1997 Employee Stock Purchase Plan (the “ESPP”) and
the American Power Conversion Corporation (A.P.C.) BV Profit Sharing Scheme (the
“Scheme”) (such plans, collectively, the “Company Stock Plans”); (v) Options
granted under the Company Stock Plans (other than the ESPP) with respect to
10,586,345 shares of Company Common Stock were issued and outstanding; and
(vi) 1,148,332 Restricted Stock Units granted under the Company Stock Plans were
issued and outstanding. No shares of the Company Common Stock have been
contributed to the Scheme since December 31, 2003. Except as set forth above, at
the close of business on October 26, 2006, no shares of capital stock or other
voting securities or equity interests of the Company were issued, reserved for
issuance or outstanding.

(b) Section 4.2(b) of the Company Disclosure Schedule contains a complete and
correct list setting forth, as of October 26, 2006, (i) the number of Options
outstanding, the number of shares of Company Common Stock (or other stock)
subject thereto, the Company Stock Plan under which such Options were granted,
the grant dates, grant prices and vesting schedules thereof and the names of the
holders thereof and the aggregate number of Options outstanding and the weighted
average exercise price for all outstanding Options and (ii) the number of
Restricted Stock Units outstanding, the number of shares of Company Common Stock
(or other stock) subject thereto, the grant dates, and vesting schedules thereof
and the names of the holders thereof. All outstanding shares of Company Common
Stock in respect of which the Company has a right under specified circumstances
to repurchase such shares at a fixed purchase price, Options and Restricted
Stock Units are evidenced by stock option agreements, restricted stock unit
award agreements or other award agreements. Each grant of an Option was duly
authorized no later than the date on which the grant of such Option was by its
terms to be effective (the “Grant Date” ) by all necessary corporate action,
including, as applicable, approval by the Board of Directors of the Company (or
a duly constituted and authorized committee thereof) and any required
shareholder approval by the necessary number of votes or written consents, and
the award agreement governing such grant (if any) was duly executed and
delivered by each party thereto, each such grant was made in accordance with the
terms of the applicable compensation plan or arrangement of the Company, the
Exchange Act and all other applicable Laws and regulatory rules or requirements,
including the rules of the Nasdaq National Market, the per share exercise price
of each Option was equal to the fair market value of a share of Company Common
Stock on the applicable Grant Date and each such grant was properly accounted
for in accordance with GAAP in the financial statements (including the related
notes) of the Company and disclosed in the Company SEC Reports in accordance
with the Exchange Act and all other applicable Laws. The Company has not
knowingly granted, and there is no and has been no Company policy or practice to
grant, Options prior to, or otherwise coordinate the grant of Options with, the
release or other public announcement of material information regarding the
Company or any Company Subsidiary or their financial results or prospects. Each
Option intended to qualify as an “incentive stock option” under Section 422 of
the Code so qualifies. As of the close of business on October 26, 2006, there
were outstanding Options to purchase 10,530,745 shares of Company Common Stock
with exercise prices on a per share basis lower than the Common Stock Price, and
the weighted average exercise price of such Options was equal to $15.88. 71,798
shares of Company Common Stock were subject to outstanding rights under the ESPP
based on payroll information for the period ending October 31, 2006 (assuming
the fair market value per share of Company Common Stock on the first day of the
offering period in effect under the ESPP on the date of this Agreement was equal
to the Common

 

8



--------------------------------------------------------------------------------

Stock Price and that payroll deductions continue at the current rate). Each
Option, Restricted Stock Unit and right under the ESPP may be, or will be
amended to be, treated at the Effective Time as set forth in Section 3.6. All
outstanding shares of capital stock of the Company are, and all shares which may
be issued pursuant to the Options, Restricted Share Units or rights under the
ESPP will be, when issued in accordance with the terms thereof, duly authorized,
validly issued, fully paid and nonassessable and not subject to preemptive
rights.

(c) No bonds, debentures, notes or other indebtedness of the Company having the
right to vote (or convertible into, or exchangeable for, securities having a
right to vote) on any matters on which holders of the Company Capital Stock or
holders of capital stock of a Company Subsidiary may vote (“Voting Company Debt
”) are authorized, issued or outstanding.

(d) Except for the Options, Restricted Stock Units and rights under the ESPP or
the Scheme described in Section 4.2(a), (i) there are no outstanding shares of
Company Capital Stock subject to vesting or restrictions on transfer imposed by
the Company, stock appreciation rights, “phantom” stock rights, performance
units, rights to receive shares of Company Common Stock on a deferred basis or
other rights (other than the Options, Restricted Stock Units and rights under
the ESPP) that are linked to the value of Company Capital Stock and (ii) there
are no outstanding subscriptions, options, calls, contracts, scrip, commitments,
understandings, restrictions, arrangements, rights, warrants, stock appreciation
or other rights (contingent or other), including “phantom” stock rights,
equity-based rights or interests or preemptive rights, or rights of conversion
or exchange under any outstanding security, instrument or other agreement,
obligating the Company or any Company Subsidiary to issue, deliver or sell,
redeem or repurchase, or cause to be issued, delivered or sold or repurchased,
additional shares of the capital stock of the Company or other voting securities
or other equity interests in, or any security convertible or exercisable for or
exchangeable into any shares of capital stock, other voting securities or other
equity interests in, the Company or of any Company Subsidiary or any Voting
Company Debt or obligating the Company or any Company Subsidiary to grant,
extend or enter into any such agreement or commitment or providing for any
economic benefit or right similar to or derived from the economic benefits and
rights accruing to holders of capital stock of, or other equity interests in,
the Company or any Company Subsidiary or providing for any economic benefit or
right similar and there is no commitment of the Company or any Company
Subsidiary to distribute to holders of any class of its capital stock, any
dividends, distributions, evidences of indebtedness or assets. There are no
voting trusts, proxies or other agreements or understandings to which the
Company or any Company Subsidiary is a party or is bound with respect to the
voting of any shares of capital stock of the Company or any Company Subsidiary
and no shares of capital stock of the Company or any Company Subsidiary are
subject to transfer restrictions imposed by or with the knowledge, consent or
approval of the Company, or other similar arrangements imposed by or with the
knowledge, consent or approval of the Company, except for restrictions on
transfer imposed by the Securities Act and state securities Laws. The Company
Common Stock constitutes the only class of equity securities of Company or the
Company Subsidiaries registered or required to be registered under the Exchange
Act.

Section 4.3 Ownership Interests in Other Entities. Section 4.3 of the Company
Disclosure Schedule sets forth the name and the state or jurisdiction of
organization of each Company Subsidiary and, except for minority and other
nominee interests held in Company Subsidiaries to satisfy requirements under
applicable Laws (with each such Company Subsidiary being designated as such in
Section 4.3 of the Company Disclosure Schedule), the Company does not own less
than 100% of the relevant Company Subsidiary. The principal line or lines of
business conducted by each Company Subsidiary are not different from the core
lines of business of the Company. The only Company Subsidiaries are those listed
in Section 4.3 of the Company Disclosure Schedule. Except for shares of, or
ownership interests in, the Company Subsidiaries, the Company does not own of
record or beneficially, directly or indirectly, (i) any shares of outstanding
capital stock or securities convertible into or

 

9



--------------------------------------------------------------------------------

exchangeable or exercisable for capital stock of any other corporation or
(ii) any equity interest in any limited or unlimited liability company,
partnership, joint venture or other business enterprise. Each Company Subsidiary
is (x) a corporation, partnership, limited liability company or similar business
entity duly organized, validly existing and in good standing (with respect to
jurisdictions that recognize the concept) under the Laws of the jurisdiction of
its incorporation or organization and has all requisite power and authority to
own, lease and otherwise hold its properties and assets and to carry on its
business as it is now being conducted and (y) qualified to transact business in
each jurisdiction in which the properties owned, licensed, used, leased or
operated by it or the nature of the business conducted by it makes such
qualification necessary, except with respect to clause (y) where the failure to
be so qualified, individually or in the aggregate, would not reasonably be
expected to have a Company Material Adverse Effect. All of the issued and
outstanding shares of capital stock of, or other ownership interests in, each
Company Subsidiary are validly issued, fully paid, nonassessable and free of
preemptive or similar rights and are owned directly or indirectly by the Company
free and clear of any Liens.

Section 4.4 Authority; Non-Contravention; Approvals.

(a) The Company has all requisite corporate power and authority to enter into
and deliver this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the transactions
contemplated hereby have been duly and validly authorized by the Board of
Directors of the Company, and no other corporate proceeding on the part of the
Company is necessary to authorize the execution and delivery of this Agreement
or, except for the approval of this Agreement by the affirmative vote of the
holders of at least two-thirds of the outstanding shares of Company Common Stock
in accordance with the requirements of the MBCA (the “Company Shareholders’
Approval”), the consummation by the Company of the Merger and the other
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by the Company and, assuming the due authorization,
execution and delivery of this Agreement by Parent and Subsidiary, constitutes a
valid and legally binding agreement of the Company, enforceable against the
Company in accordance with its terms, except to the extent that enforceability
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights or by a court’s application of general equitable principles.

(b) The execution, delivery and performance of this Agreement by the Company and
the consummation of the Merger and the other transactions contemplated hereby do
not and will not violate, conflict with or result in a breach of any provision
of, or constitute a default (or an event which, with, or without notice or
passage of time or both, would constitute a default) under, or result in a right
of termination or acceleration under, result in any increased, additional,
accelerated or guaranteed rights or entitlements of any person under or result
in the creation of any lien, claim, mortgage, charge, security interest, right
of first refusal or other encumbrance, third party claim or security interests
of any kind or nature whatsoever (any of the foregoing, a “Lien” ) upon any of
the properties or assets of the Company or any Company Subsidiary under any of
the terms, conditions or provisions of (i) the Company’s articles of
organization or bylaws; (ii) the organizational documents of any Company
Subsidiary; (iii) any statute, law, ordinance, code, rule or regulation
(collectively, “Law” ), judgment, decree, order, injunction or writ (“Judgment”
), permit or license of any court or Governmental Authority applicable to the
Company or any Company Subsidiary or any of their respective properties or
assets; or (iv) any written note, bond, mortgage, indenture, deed of trust,
loan, credit agreement, license, franchise, permit, concession, contract, lease
or other instrument, obligation or agreement, of any kind (collectively,
“Contracts” ) to which the Company or any Company Subsidiary is now a party or
by which the Company or any Company Subsidiary or any of their respective
properties or assets may be bound or affected; other than (in the case of
clauses (iii) and (iv) above) any such violation, conflict, breach, default,
termination, acceleration or creation of Liens that, individually or in the
aggregate, would not reasonably be expected to have a Company Material Adverse
Effect.

 

10



--------------------------------------------------------------------------------

(c) Except for (i) the filings by the Company required by the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (the “HSR Act”) and any filings,
notices and clearances required under the antitrust, competition or merger
clearance Laws of any non-U.S. jurisdiction (together with the filings required
under the HSR Act, the “Antitrust Filings”) (ii) the filing with the Securities
and Exchange Commission (the “SEC”) of a proxy statement (as amended and
supplemented, the “Proxy Statement”) and related proxy materials to be used in
soliciting the Company Shareholders’ Approval and the filing of such other
reports under and such other compliance with the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder
as may be required in respect of this Agreement and the transactions
contemplated hereby, (iii) the Merger Filing and (iv) compliance with the rules
and regulations of the Nasdaq Stock Market (the filings and approvals referred
to in clauses (i) through (iv) are sometimes collectively referred to in this
Agreement as the “Company Regulatory Approvals”), no declaration, filing or
registration with, or notice to, or permit (collectively, “Permits”) or
authorization, consent, order, license, permit or approval (collectively,
“Consents”) of, any federal, state, local, municipal or foreign government,
whether national, regional or local, any instrumentality, subdivision, court,
administrative agency or commission or other authority thereof, or any
quasi-governmental or private body exercising any regulatory, taxing or other
governmental or quasigovernmental authority (any of the foregoing, a
“Governmental Authority”) is required to be obtained or made in connection with
or as a result of the execution and delivery of this Agreement by the Company or
the consummation by the Company of the Merger and the other transactions
contemplated hereby, other than such declarations, filings, registrations,
notices, authorizations, consents, orders or approvals that, if not made or
obtained, as the case may be, individually or in the aggregate, would not
reasonably be expected to have a Company Material Adverse Effect. The Company
Shareholders’ Approval is the only vote of the holders of any class or series of
shares or other securities of the Company necessary to approve the Merger, this
Agreement and the transactions contemplated hereby.

(d) The Company has taken all action necessary to render the Rights Agreement
inapplicable to the execution of this Agreement, the Voting Agreement and the
consummation of the transactions contemplated by this Agreement such that none
of the execution of this Agreement, the Voting Agreement, the consummation of
the Merger or the consummation of the other transactions contemplated by this
Agreement or the Voting Agreement will result in the grant of any rights to any
person under the Rights Plan or enable or require any rights outstanding
thereunder to be exercised, distributed or triggered. The Company’s Board of
Directors has taken all action necessary to render Chapter 110F of the
Massachusetts General Laws inapplicable to Parent and Subsidiary by reason of
their entering into this Agreement or the Voting Agreement. No other action on
the part of the Company or its Board of Directors is required under the MBCA, or
under Chapters 110C, 110D or 110F of the Massachusetts General Laws or under any
other provision of Law, for the Merger to be validly consummated as provided in
this Agreement, except for such action as has been or will be timely taken. No
other “fair price,” “moratorium,” “control share acquisition,” “business
combination statute” (assuming the accuracy of Section 5.7) or other similar
anti-takeover statute or regulation is, or at the Effective Time will be,
applicable to the Parent, the Subsidiary, the Merger or the other transactions
contemplated by this Agreement.

(e) The Board of Directors of the Company, by resolution duly adopted at a
meeting duly called and held, and at which all directors other than one were
present, has unanimously (i) adopted this Agreement, (ii) directed that this
Agreement be submitted to the Company’s shareholders for their approval at a
meeting of the shareholders, and (iii) resolved to recommend that the Company’s
shareholders approve this Agreement.

 

11



--------------------------------------------------------------------------------

Section 4.5 SEC Reports and Financial Statements.

(a) The Company has filed with the SEC all registration statements, reports,
forms, schedules, proxy statements, information statements or other documents,
including all amendments and supplements, required to be filed by the Company
since January 1, 2003 (each a “Company SEC Report ”) pursuant to the Securities
Act of 1933, as amended (the “Securities Act”) or the Exchange Act. As of its
respective date, each Company SEC Report complied in all material respects with
all applicable requirements of the Exchange Act or the Securities Act, as
applicable (including the applicable rules and regulations thereunder). As of
their respective dates, the Company SEC Reports did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. None of the Company
Subsidiaries is, or has been at any time, subject to the reporting requirements
of Section 13(a) or 15(d) of the Exchange Act.

(b) Each of the financial statements (including the notes, if any, thereto) of
the Company included in the Company SEC Reports complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, as in effect as of the
dates of the respective filings thereof, has been prepared in accordance with
U.S. generally accepted accounting principles (“GAAP”) (except, in the case of
unaudited statements, as permitted by Form 10-Q of the SEC) as in effect on the
respective dates thereof applied on a basis consistent with prior periods
(except as may be indicated therein or in the notes thereto or as may be
permitted by the rules and regulations applicable to quarterly reports on
Form 10-Q) and fairly presents in all material respects the consolidated
financial position and results of operations and cash flows of the Company and
its consolidated Company Subsidiaries as of the dates thereof and for the
periods indicated (subject, in the case of unaudited interim statements, to
normal year-end audit adjustments and the absence of certain footnote
disclosures). Each of the “principal executive officer” of the Company and the
“principal financial officer” of the Company (or each former “principal
executive officer” of the Company and each former “principal financial officer”
of the Company, as applicable) has made all certifications required by
Rule 13a-14 or 15d-14 under the Exchange Act and Sections 302 and 906 of the
Sarbanes Oxley Act of 2002 (“SOX”) and the rules and regulations promulgated by
the SEC thereunder with respect to each Company SEC Report subject to that
requirement, and the statements contained in such certifications are true and
accurate. For purposes of this Agreement, “principal executive officer” and
“principal financial officer” shall have the meanings given to such terms in
SOX. Neither the Company nor any Company Subsidiary has outstanding, or has
arranged any outstanding, “extensions of credit” to directors or executive
officers within the meaning of Section 402 of SOX.

(c) The Company’s “disclosure controls and procedures” (as defined in
Rules 13a-15(e) and 15d-15(e) of the Exchange Act) are reasonably designed to
ensure that all information (both financial and non-financial) required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the rules and forms of the SEC, and that all such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure and to make
the certifications of the chief executive officer and chief financial officer of
the Company required under the Exchange Act with respect to such reports.

(d) The Company maintains a system of “internal control over financial
reporting” (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act)
sufficient to provide reasonable assurance (a) that transactions are recorded as
necessary to permit preparation of financial statements in conformity with GAAP,
consistently applied, (b) that transactions are executed only in accordance with
the authorization of management and (c) regarding prevention or timely detection
of the unauthorized acquisition, use or disposition of the Company’s assets.
Since January 1, 2003, the Company has not received notice from

 

12



--------------------------------------------------------------------------------

the SEC that any of its accounting policies or practices are the subject of any
review, investigation or challenge except for comments furnished by the staff of
the SEC in respect of Company SEC Reports that have been addressed or withdrawn.
Since January 1, 2003, the Company has not received any written notification of
any (x) ”significant deficiency” or (y) ”material weakness” in the Company’s
internal controls. There is no outstanding “significant deficiency” or “material
weakness” which the Company’s independent accountants certify has not been
appropriately and adequately remedied by the Company. For purposes of this
Agreement, the terms “significant deficiency” and “material weakness” shall have
the meanings assigned to them in Release 2004-001 of the Public Company
Accounting Oversight Board, as in effect on the date of this Agreement.

(e) Except as set forth in the Company SEC Reports filed prior to the date of
this Agreement, neither the Company nor any of Company Subsidiary is a party to
or bound by any “material contract” (as defined in Item 601(b)(10) of
Regulation S-K promulgated by the SEC).

(f) A preliminary draft of the Company’s unaudited results of operations for the
quarter ended September 24, 2006, which are scheduled to be publicly announced
on November 2, 2006, are set forth in Section 4.5(f) of the Company Disclosure
Schedule.

Section 4.6 Absence of Undisclosed Liabilities. Except as disclosed in the
audited balance sheet (or in the notes thereto) of the Company as of
December 31, 2005, neither the Company nor any Company Subsidiary has any
liabilities or obligations (whether absolute, accrued, contingent or otherwise)
of any nature, except liabilities, obligations or contingencies that,
individually or in the aggregate, would not reasonably be expected to have a
Company Material Adverse Effect. Since January 1, 2003, neither the Company nor
any Company Subsidiary has been a party to any asset securitization transaction
or “off-balance sheet arrangement” (as defined in Rule 303 of Regulation S-K
promulgated under the Exchange Act). For purposes of this Agreement, “to the
knowledge of the Company” means with respect to any matter in question the
actual knowledge of the persons named in Section 4.6 of the Company Disclosure
Schedule.

Section 4.7 Absence of Certain Changes or Events. From December 31, 2005 through
the date of this Agreement, and except as disclosed in the Company SEC Reports
filed before the date of this Agreement (excluding, in each case, any
disclosures set forth in any risk factor section, in any section relating to
forward looking statements and any other disclosures included therein to the
extent that they are cautionary, predictive or forward looking in nature) (such
disclosures, the “Applicable Filed Company SEC Disclosures ”), (a) neither the
Company nor any Company Subsidiary has suffered or experienced any change, event
or development that, individually or in the aggregate, has had, or would
reasonably be expected to have, a Company Material Adverse Effect; (b) the
Company and the Company Subsidiaries have conducted their respective businesses
only in the ordinary course consistent with past practice; (c) there has not
occurred (i) any declaration, setting aside or payment of any dividend, or other
distribution in cash, stock or property in respect of the capital stock of the
Company (other than regular quarterly dividends in the amount of $0.10 per
share), or any repurchase, redemption or other acquisition by the Company of any
outstanding shares of capital stock or other securities of, or other ownership
interests in, the Company or any Company Subsidiary or any Voting Company Debt;
(ii) any split, combination, subdivision or reclassification of any of the
Company’s capital stock or issuance or authorization of issuance of any other
securities in respect of, in lieu of, or in substitution for, shares of its
capital stock; (iii) any amendment of any term of any outstanding security of
the Company; (iv) any change by the Company or any Company Subsidiary in
accounting principles, practices or methods (including for Tax purposes), except
as required by the SEC, a change of Law or GAAP; (v) any material elections with
respect to Taxes by the Company or any Company Subsidiary or settlement or
compromise by the Company or any Company Subsidiary of any material Tax
liability or refund; and (d) neither the Company nor any Company Subsidiary has
(i) adopted, entered into, amended or terminated any

 

13



--------------------------------------------------------------------------------

Company Plan or Company Benefit Agreement, or granted any loan to or, other than
in the ordinary course of business, increased the compensation, bonus,
perquisites, fringe or other benefits of, any Participant or paid any bonus to
any Participant; (ii) accelerated the payment or vesting of benefits or amounts
payable or to become payable under any Company Plan or Company Benefit Agreement
or amended any Company Plan or Company Benefit Agreement in a manner such that
the payment or vesting of compensation and benefits thereunder is accelerated;
(iii) granted any Participant any right to receive any increase in any change of
control, severance, retention or termination compensation or benefits;
(iv) other than in the ordinary course of business, taken any action to fund or
in any way secure the payment of compensation or benefits under any employee
plan, agreement, Contract or arrangement or Company Plan or Company Benefit
Agreement; or (v) materially changed any actuarial or other assumption used to
calculate funding obligations with respect to any Company Plan that is a Pension
Plan or change the manner in which contributions to any Company Plan that is a
Pension Plan are made or on the basis on which such contributions are
determined.

Section 4.8 Litigation. Except as disclosed in the Applicable Filed Company SEC
Disclosures, (i) there are no claims, suits, actions, investigations or
proceedings pending or, to the knowledge of the Company, threatened against or
affecting the Company or any Company Subsidiary or any of their respective
assets, except for claims, suits, actions, investigations or proceedings that,
individually or in the aggregate, would not reasonably be expected to have a
Company Material Adverse Effect and (ii) the Company is not subject to any
judgment, decree, injunction, rule or order of any Governmental Authority that
prohibits the consummation of the Merger or the performance by the Company of
its obligations under this Agreement. Since December 31, 2005, to the date of
this Agreement, there have not been any investigations commenced or continuing
by, or on behalf of, the Board of Directors of the Company, or any committee
thereof, relating to any possible (i) accounting irregularities, inaccuracies or
restatements, (ii) violations of Federal or state securities Laws or
(iii) violations of any other Laws (including state corporate Laws).

Section 4.9 Information Supplied. The definitive Proxy Statement will not, on
the date it is first mailed to the shareholders of the Company or at the time of
the meeting of the Company’s shareholders to which the Proxy Statement relates
(the “Shareholders’ Meeting”), contain any untrue statement of a material fact,
or omit to state any material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
are made, not misleading. The definitive Proxy Statement will comply as to form
in all material respects with the applicable provisions of the Exchange Act and
the rules and regulations thereunder. Notwithstanding the foregoing, the Company
makes no representation or warranty with respect to any information that may be
supplied by or on behalf of Parent or Subsidiary and included in the Proxy
Statement.

Section 4.10 Compliance with Laws; Permits. Except as disclosed in the
Applicable Filed Company SEC Disclosures, the Company and each Company
Subsidiary is in compliance with all Laws and Judgments applicable to it, its
properties or other assets or its business or operations, except for such
failures to be in compliance that, individually or in the aggregate, would not
reasonably be expected to have a Company Material Adverse Effect. The Company
and the Company Subsidiaries have all permits, licenses, franchises, variances,
exemptions, orders and other governmental authorizations, certificates, consents
and approvals necessary to conduct their businesses as presently conducted and
to own and operate their assets and properties (collectively, the “Company
Permits”), except for such permits, licenses, franchises, variances, exemptions,
orders, authorizations, certificates, consents and approvals the absence of
which, individually or in the aggregate, would not reasonably be expected to
have a Company Material Adverse Effect. The Company and the Company Subsidiaries
are not in violation of the terms of any Company Permit, except for such
violations that, individually or in the aggregate, would not reasonably be
expected to have a Company Material Adverse Effect. This Section 4.10 does not
apply to matters covered by Sections 4.12, 4.13, 4.14, 4.15, 4.16 or 4.17.

 

14



--------------------------------------------------------------------------------

Section 4.11 Compliance with Agreements. Except as disclosed in the Applicable
Filed Company SEC Disclosures, none of the Company, any Company Subsidiary, and
to the knowledge of the Company, with respect to clause (iii) below, any other
party thereto, are in breach or violation of or in default (nor, with respect to
clause (iii) below, does there exist any condition which upon the passage of
time or the giving of notice or both would cause such a violation of or default
under), individually or in the aggregate, in the performance or observance of
any term or provision of, and no event has occurred that, with or without lapse
of time, notice or action by a third party, would result in a default on the
part of the Company or any Company Subsidiary under (i) the Company’s articles
of organization or bylaws, (ii) the comparable organizational instruments of any
Company Subsidiary or (iii) any Contract to which the Company or any of the
Company Subsidiaries is a party or by which any of them is bound or to which any
of their properties or assets are subject, other than, in the case of
clause (iii), such breaches, violations and defaults that, individually or in
the aggregate, would not reasonably be expected to have a Company Material
Adverse Effect.

Section 4.12 Taxes.

(a) Each of the Company and the Company Subsidiaries has (i) duly filed with the
appropriate Governmental Authorities all material Tax Returns required to be
filed by it for all periods ending on or prior to the Effective Time, and
(ii) duly paid in full or made adequate provision in accordance with GAAP for
the payment of all material Taxes due, whether or not shown as due in such Tax
Returns. For purposes of this Agreement, (i) ”Taxes” means all taxes, including
income, gross receipts, excise, property (including transfer duties), sales,
withholding, social security, occupation, use, service, license, payroll,
franchise, transfer, value added and recording taxes, fees and charges, windfall
profits, severance, customs, import, export, employment or similar taxes,
charges, fees, levies or other assessments imposed by the United States, or any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined, or any other basis, and such term shall include any interest, fines,
penalties or additional amounts of any interest in respect of any additions,
fines or penalties attributable or imposed or with respect to any such taxes,
charges, fees, levies or other assessments, and (ii) ”Tax Return” means any
return, report or other document required to be supplied to a taxing authority
in connection with Taxes.

(b) No federal, state, local or foreign audits, examinations, investigations or
other administrative proceedings (collectively “Audits”) or court proceedings
are presently pending or, to the knowledge of the Company, threatened in writing
with regard to any Taxes owed or claimed to be owed by or on behalf of the
Company or any Company Subsidiary, and (ii) all amounts finally determined to be
owed from any Audit or court proceedings relating to Taxes of the Company or any
Company Subsidiary have been paid.

(c) There are no Liens for Taxes upon the assets of the Company or any of the
Company Subsidiaries other than (i) Liens for Taxes not yet due or (ii) Taxes
being contested in good faith or reserved against in accordance with GAAP.

(d) Neither the Company nor any Company Subsidiary has any liability for the
Taxes of any other person which is not included in the Company’s consolidated
United States Federal Tax Return (i) under Section 1.1502-6 of the Treasury
Regulations; (ii) as a transferee or successor; (iii) by contract or
(iv) otherwise. The Company has agreed not to make, nor is it required to make,
any adjustment under Section 481 of the Code by reason of a change in accounting
method.

(e) There are no Tax sharing, indemnity and similar arrangements relating to the
Company or any Company Subsidiary.

 

15



--------------------------------------------------------------------------------

(f) Neither the Company nor any Company Subsidiary is, nor has at any time been,
a United States real property holding company within the meaning of Section 897
of the Code during the applicable period specified in Section 897(c)(1)(A)(ii)
of the Code.

(g) With respect to the Company and each Company Subsidiary, there has been
(i) no adjustment that, under section 481 of the Code (or similar provisions of
foreign, state or local Tax Law), could reasonably be expected to have the
effect of increasing the Tax liability of Company or any Company Subsidiary in
any Tax period (or portion thereof) ending after the Effective Time
(“Post-Closing Tax Period” ) and (ii) no agreement under section 7121 of the
Code (or similar agreement entered into for federal, foreign, state or local Tax
Law purposes) that could reasonably be expected to have the effect of increasing
the Tax liability of the Company or any Company Subsidiary in any Post-Closing
Tax Period.

(h) Neither the Company nor any Company Subsidiary has received any written
assertion, or written threatened assertion, that the Company or any Company
Subsidiary has or had a permanent establishment in any country other than the
country in which it is incorporated or in which it maintains its principal place
of business.

(i) There is no income or gain of the Company or any Company Subsidiary
(including any predecessor of the Company or any Company Subsidiary) deferred
pursuant to Treasury Regulation section 1.1502-13 (or any predecessor proposed,
temporary or final regulation).

(j) Neither the Company nor any of the Company Subsidiaries has constituted
either a “distributing corporation” or a “controlled corporation” (i) in a
distribution of stock qualifying for tax-free treatment under Section 355 of the
Code in the two years prior to the date of this Agreement or (ii) in a
distribution that could otherwise constitute part of a “plan” or “series of
related transactions” (within the meaning of Section 355(e) of the Code) in
conjunction with the Merger or any of the other transactions contemplated by
this Agreement.

(k) With respect to any positions taken on the Federal Income Tax Returns of the
Company or the Company Subsidiaries that could give rise to a substantial
understatement of Federal income Tax within the meaning of Section 6662 of the
Code, the Company or the Company Subsidiaries (i) has disclosed such positions
on the relevant Tax returns or (ii) had, at the time such positions were taken,
substantial authority for such positions within the meaning of Section 6662 of
the Code.

(l) Neither the Company nor any of the Company Subsidiaries has ever
participated in any “listed transaction” , as defined in Treasury Regulation
Section 1.6011-4(b), required to be reported in a disclosure statement pursuant
to Treasury Regulation Section 1.6011-4(a).

Section 4.13 Employee Benefit Plans; ERISA.

(a) Set forth in Section 4.13(a) of the Company Disclosure Schedule is a
complete and accurate list of each Company Plan and each Company Benefit
Agreement. With respect to each material Company Plan and Company Benefit
Agreement, the Company has made available to Parent a true, correct and complete
copy of: (i) such Company Plan and Company Benefit Agreement (or in the case of
any unwritten Company Plans, descriptions thereof); (ii) any current plan
documents and amendments thereto (including any trust deeds, rules and other
governing documentation and including any schedule of contributions, payment
schedules, recovery plans or statement of funding principles current for any of
the Pension Plans); (iii) for the two most recently ended plan years, all
Internal Revenue Service Form 5500 series forms (and any financial statements
and other schedules attached thereto) filed with respect to any such Company
Plan; (iv) all current summary plan descriptions and subsequent summaries of
material modifications (including material booklets and material announcements
to participants) with

 

16



--------------------------------------------------------------------------------

respect to each such Company Plan for which such descriptions and modifications
are required under applicable Law; (v) the most recent determination or
qualification letter for each such Company Plan that is intended to qualify for
favorable tax treatment, as well as a true, correct and complete copy of each
pending application for a determination or qualification letter, if applicable;
(vi) the two most recent actuarial valuations and annual reports for each such
Company Plan that is a Pension Plan together with any actuarial updates issued
after the most recent actuarial valuation; (vii) each trust agreement, trust
deed and insurance or group annuity contract relating to any Company Plan or
Company Benefit Agreement and the identities of the trustees. For purposes of
this Agreement, (i) ”Company Plan ” means (x) each employee pension benefit plan
(as such term is defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA ”)), whether or not subject to ERISA,
and any other pension plan providing retirement, disability, death or life
assurance benefits (“Pension Plan”), and each employee welfare benefit plan (as
such term is defined in Section 3(1) of ERISA) (“Welfare Plan ”) sponsored,
maintained or contributed to, or required to be maintained or contributed to, by
the Company, any Company Subsidiary, and any of their respective ERISA
Affiliates, (y) each collective bargaining agreement or other labor union or
similar agreement or arrangement to which the Company or any Company Subsidiary
is a party or by which the Company or any Company Subsidiary is bound and
(z) each stock option, stock purchase, stock, appreciation right, stock
ownership, equity or equity-based compensation, restricted stock, restricted
stock unit, performance, retirement, thrift, savings, paid time off, material
perquisite, disability, death benefit, hospitalization, welfare benefit, stock
based deferred compensation, incentive compensation, employment, severance,
change in control, incentive, bonus, pension, profit sharing medical, material
fringe benefit, life insurance, vacation, layoff, dependent care, legal
services, cafeteria plan, or agreement, arrangement, policy or program
sponsored, maintained or contributed to, or required to be maintained or
contributed to, by the Company or a Company Subsidiary for the benefit of any
Participant, in the case of clauses (x) through (z), whether or not subject to
United States Law and whether written or oral; (ii) ”Company Benefit Agreement ”
means (a) any employment, deferred compensation, consulting, severance, change
of control, termination, retention, indemnification, employee benefit, loan,
stock repurchase or similar agreement between the Company or any Company
Subsidiary, on the one hand, and any Participant, on the other hand that is not
a Company Plan, and (b) any agreement that is not a Company Plan between the
Company or any Company Subsidiary, on the one hand, and any Participant, on the
other hand, the benefits of which are contingent, or the terms of which are
materially altered, upon the occurrence of a transaction involving the Company
of a nature contemplated by this Agreement; (iii) ”ERISA Affiliate” means any
trade or business whether or not incorporated, under common control with the
Company within the meaning of Section 414(b), (c), (m), or (o) of the Code or
Section 4001(b) of ERISA; and (iv) ”Participant” means any current or former
employee, officer, director or consultant of the Company or any Company
Subsidiary. All Company Plans and all severance and change in control plans and
agreements of general applicability to the Company’s executive officers are
listed in Section 4.13(a) of the Company Disclosure Schedule.

(b) Neither the Company nor any of its ERISA Affiliates sponsors, maintains or
contributes to, or is required to maintain or contribute to, or has, within the
previous six years, sponsored, maintained or contributed to, or been required to
maintain or contribute to, a Pension Plan that is subject to Section 412 of the
Code or Title IV of ERISA. There does not exist as of the date of this
Agreement, nor do any circumstances exist as of the date of this Agreement, that
would reasonably be expected to result in, any liabilities under (i) Title IV of
ERISA, (ii) Section 302 of ERISA, or (iii) Sections 412 and 4971 of the Code, in
each case, that could reasonably be expected to be a liability of the Company or
any ERISA Affiliate following the Effective Time.

(c) Neither the Company nor any of its ERISA Affiliates currently maintains or
has, within the previous six years, maintained or been obligated to contribute
to any multiemployer plan, as defined in Section 3(37) or 4001(a)(3) of ERISA
and that is subject to ERISA.

 

17



--------------------------------------------------------------------------------

(d) Each Welfare Plan may be amended or terminated (including with respect to
benefits provided to retirees and other former employees) without material
liability to the Company or any Company Subsidiary at any time after the
Effective Time. No Company Plan that is a Welfare Plan provides for continuing
benefits or coverage for any participant or beneficiary or covered dependent or
a participant after such participant’s termination of employment, except to the
extent required by Law.

(e) With respect to any Company Plan that is a Welfare Plan, (i) no such plans
are “multiple employer welfare arrangements” within the meaning of Section 3(40)
of ERISA and (ii) no such plan is a “voluntary employees’ beneficiary
association” within the meaning of Section 501(c)(9) of the Code or other
funding arrangement for the provision of welfare benefits (such disclosure to
include the amount of any such funding).

(f) Each Company Plan and Company Benefit Agreement (i) has been administered in
material compliance with its terms and is in material compliance with the
applicable provisions of ERISA and has been administered in material compliance
with the applicable provisions of ERISA, the Code and, other applicable Laws and
the terms of any collective bargaining agreements and (ii) that is intended to
be qualified and exempt within the meaning of Section 401(a) and 501(a),
respectively, of the Code has a favorable determination from the Internal
Revenue Service as to its qualified status with respect to all Tax Law changes
with respect to which a determination letter may be obtained from the Internal
Revenue Service or is within the remedial amendment period for making any
required changes, no such determination letter has been revoked and to the
knowledge of the Company there are no circumstances likely to result in
revocation of any such favorable determination letter or that would adversely
affect its qualification or materially increase the costs of any such Company
Plan or Company Benefit Agreement. Each Company Plan that is required to have
been approved by any non-U.S. Governmental Authority has been so approved by,
and has been maintained in good standing with, such Governmental Authority, and
each such Company Plan intended to have any tax-favored status has all approvals
or registrations, and meets all qualifications, necessary for such tax-favored
status.

(g) With respect to each Company Plan, except as would not reasonably be
expected to result in a material liability to the Company, any Company
Subsidiary or the Surviving Corporation, there are no inquiries or proceedings
pending or threatened by the IRS, the Department of Labor or any Governmental
Authority (other than claims for benefits in the ordinary course) with respect
to the design or operation of the Company Plans and Company Benefit Agreements.
There are no pending or, to the knowledge of the Company, threatened claims by
or on behalf of any Company Plan or Company Benefit Agreement, by any employee
or beneficiary under any such Company Plan or Company Benefit Agreement, or
otherwise involving any such Company Plan or Company Benefit Agreement (other
than routine claims for benefits) that would be expected to result in a material
liability to the Company, any Company Subsidiary or the Surviving Corporation.
The Company and the Company Subsidiaries have paid, on a timely basis, all
contributions, premiums and expenses due under any Company or Company Benefit
Agreement and have made appropriate entries in their financial records and
statements for all obligations and liabilities under the Company Plans or
Company Benefit Agreements that have accrued but are not due.

(h) None of the Company or any Company Subsidiary or any of their respective
employees, or, to the knowledge of the Company, any trustee, administrator or
other fiduciary of such Company Plan, or any agent of the foregoing, has or
would reasonably be expected to have, any material liability arising from or in
connection with any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code), the sanctions imposed under Title I of ERISA
or any similar Law relating to breach of fiduciary duty with respect to any
Company Plan.

(i) None of the execution and delivery of this Agreement, the obtaining of the
Company Shareholders’ Approval or the consummation of the Merger or any other
transaction expressly

 

18



--------------------------------------------------------------------------------

contemplated by this Agreement will (alone or in combination with any other
event, including as a result of termination of employment on or following the
Effective Time) (a) result in any compensation or benefits (other than as
expressly provided in Section 3.6) following the Effective Time becoming due to
any Participant under any Company Plan or any Company Benefit Agreement,
(b) increase any compensation or benefits payable under any Company Plan or any
Company Benefit Agreement, (c) accelerate the time of payment or vesting, or
trigger any payment or funding (through a grantor trust or otherwise) of,
compensation or benefits under, increase the amount payable or trigger any other
material obligation pursuant to, or increase the cost of, any Company Plan or
Company Benefit Agreement or otherwise or (d) result in any breach or violation
of, or a default under, any Company Plan or Company Benefit Agreement.

(j) No deduction by the Company or any Company Subsidiary in respect of any
“applicable employee remuneration” (within the meaning of Section 162(m) of the
Code) has been disallowed or is subject to disallowance by reason of
Section 162(m) of the Code, and no Participant has received or is reasonably
expected to receive (including as a result of payments under any change in
control agreements during the terms thereof) any payment or benefit from the
Company or any Company Subsidiary that would be nondeductible pursuant to
Section 162(m) of the Code.

(k) Each Company Plan and each Company Benefit Agreement that is a “nonqualified
deferred compensation plan” within the meaning of Section 409A(d)(1) of the Code
(a “Nonqualified Deferred Compensation Plan” ) subject to Section 409A of the
Code has been, to the knowledge of the Company, operated in compliance with
Section 409A of the Code since January 1, 2005, based upon a good faith,
reasonable interpretation of (A) Section 409A of the Code and (B)(1) the
Proposed Regulations issued thereunder or (2) Internal Revenue Service Notice
2005-1 in each case, as modified by Internal Revenue Service Notice 2006-79
(clauses (A) and (B), together, the “409A Authorities” ). No Company Plan or
Company Benefit Agreement that would be a Nonqualified Deferred Compensation
Plan subject to Section 409A of the Code but for the effective date provisions
that are applicable to Section 409A of the Code, as set forth in Section 885(d)
of the American Jobs Creation Act of 2004, as amended (the “AJCA” ), has been
“materially modified” within the meaning of Section 885(d)(2)(B) of the AJCA
after October 3, 2004, based upon a good faith reasonable interpretation of the
AJCA and the 409A Authorities. No Participant is entitled to any gross-up,
make-whole or other additional payment from the Company or any Company
Subsidiary in respect of any Tax (including Federal, state, local or foreign
income, excise or other Taxes (including Taxes imposed under Sections 280G or
409A of the Code)) or interest or penalty related thereto. To the knowledge of
the Company, no Company Stock Plan has terms that are inconsistent with
Section 409A of the Code and each award under the Company Stock Plans is exempt
from Section 409A of the Code.

(l) Other than payments or benefits that may be made to the persons listed in
Section 4.13(l) of the Company Disclosure Schedule (“Primary Company
Executives”), no amount or other entitlement or economic benefit that could be
received (whether in cash or property or the vesting of property) as a result of
the execution and delivery of this Agreement, the obtaining of the approval of
the Company’s shareholders of the Merger, the consummation of the Merger or any
other transaction contemplated by this Agreement (alone or in combination with
any other event, including as a result of termination of employment on or
following the Effective Time) by or for the benefit of any Participant who is a
“disqualified individual” (as such term is defined in Treasury Regulation
Section 1.280G-1) with respect to the Company would be characterized as an
“excess parachute payment” (as such term is defined in Section 280G(b)(1) of the
Code), and no disqualified individual is entitled to receive any additional
payment from the Company, any Company Subsidiary, Parent, the Surviving
Corporation or any other person in the event that the excise tax required by
Section 4999(a) of the Code is imposed on such disqualified individual (a
“Parachute Gross Up Payment”). Within seven business days following the date of
this Agreement, the Company shall provide a schedule setting forth, calculated
as of the date of this Agreement, the “base amount” (as such term is defined in
Section 280G(b)(3) of the Code) for each Primary Company Executive.

 

19



--------------------------------------------------------------------------------

(m) Section 4.13(m) of the Company Disclosure Schedule separately identifies as
of the date of this Agreement each material Company Plan that is a plan
sponsored, maintained or contributed to, or required to be maintained or
contributed to, by the Company or a Company Subsidiary outside the United States
primarily for the benefit of persons substantially all of whom are nonresident
aliens (a “Non-U.S. Plan”), and other than as set forth therein, neither the
Company nor any Subsidiary of the Company sponsors or is obligated to contribute
to any Non-U.S. Plan except to the extent required by applicable legal
requirements.

(n) No proposal has been announced to establish any material new Company Plan
for providing retirement, death, disability or life assurance benefits and no
Company or Company Subsidiaries provide or have promised to provide any such
benefits except under the Company Plans listed in Section 4.13(a) of the Company
Disclosure Schedule. No debt is due but unpaid under Section 75 of the Pension
Act of 1995 in relation to the Company or any Company Subsidiary. There is no
obligation under Stanplan A and the American Power Conversion Corporation
Ireland Retirement and Death Benefit Plan to provide a minimum level of benefits
or any defined level of benefits in respect of any person (except for insured
death benefits). Stanplan A (as it relates to the Company Subsidiaries) is not
contracted out of the United Kingdom State Second Pension Scheme.

(o) Within 10 business days following the date of this Agreement, the Company
shall provide certain information in respect of any of the Pension Plans which
provide benefits to employees employed in the United Kingdom or in the Republic
of Ireland (a “UK or Irish Plan”). Such information shall include:

(i) full and accurate details of the membership of all UK and Irish Plans;

(ii) full details of all benefits payable under all UK and Irish Plans; and

(iii) where a UK or Irish Plan provides benefits on a defined benefit basis, the
rate at which contributions are being paid to each such UK or Irish Plan, and
whether contributions are paid in advance or in arrears.

(p) No power to increase the benefits payable under a UK or Irish Plan has been
exercised, and there are no circumstances in which there is a practice of
exercising such a power.

Section 4.14 Labor Controversies. There are no controversies pending or, to the
knowledge of the Company, threatened between the Company or any Company
Subsidiary and any of their respective employees except for controversies that,
individually or in the aggregate, would not reasonably be expected to have a
Company Material Adverse Effect. Neither the Company nor any Company Subsidiary
is a party to any collective bargaining agreement or other labor union Contract
applicable to persons employed by the Company or any Company Subsidiary, nor to
the knowledge of the Company are there any pending activities or proceedings of
any labor union to organize any such employees. Neither the Company nor any
Company Subsidiary is the subject of any legal proceedings asserting that the
Company or any Company Subsidiary has committed an unfair labor practice or
seeking to compel any of them to bargain with any labor organization as to wages
or conditions. Neither the Company nor any Company Subsidiary was the subject of
any labor union organizing activity or had any material actual or threatened
employee strikes, work stoppages, slowdowns or lockouts. Other than claims
relating to workers’ compensation benefits, there are no labor disputes pending
as of the date of this Agreement that are subject to any grievance procedure,
arbitration or litigation and, to the knowledge of the Company, there is no
representation petition pending or threatened as of the date of this Agreement
with respect to any Participant.

 

20



--------------------------------------------------------------------------------

Section 4.15 Title to Assets; Real Estate.

(a) The Company and each Company Subsidiary has good and marketable title to,
or, in the case of leased property and assets, has valid and enforceable
leasehold interests in, all of its material personal property and tangible
assets, except for such personal property and tangible assets as are no longer
used or useful in the conduct of its businesses or as have been disposed of in
the ordinary course of business and except for defects in title, Taxes that are
not yet delinquent or that are being contested in good faith and similar
encumbrances that, individually or in the aggregate, would not reasonably be
expected to have a Company Material Adverse Effect. All such material personal
property and tangible assets, other than personal property and tangible assets
in which the Company or any Company Subsidiary has a leasehold interest, are
free and clear of all Liens, except for Liens that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Company
Material Adverse Effect. This subsection (a) does not relate to real property or
interests in real property, such items being the subject of subsections (b)
through (h) below.

(b) Section 4.15 of the Company Disclosure Schedule contains a true and complete
list of (i) each parcel of real property owned beneficially or of record by the
Company or any Company Subsidiary (the “Owned Real Property”) and (ii) each
parcel of real property leased or subleased to or occupied by the Company or any
Company Subsidiary (the “Leased Real Property” and, together with the Owned Real
Property, the “Company Real Property”).

(c) The Company or a Company Subsidiary, as applicable, has good and marketable
fee simple title to all Owned Real Property and has valid leasehold interests in
all Leased Real Property and the Company or a Company Subsidiary, as applicable,
is in possession of each parcel of Company Real Property, together with all
buildings, structures, facilities, fixtures and other improvements thereon and
in each case such parcel is free and clear of all Liens other than any (i) Liens
for Taxes or other governmental charges not yet due and payable or that are
being contested in good faith, (ii) mechanics’, carriers’, warehousemen’s,
workers’ and other Liens incurred in the ordinary course of business relating to
obligations that are not delinquent or that are being contested in good faith,
(iii) Liens on assets incurred to finance the acquisition of such assets or the
construction of improvements, thereon, which Liens are disclosed on the most
recent balance sheet included in the Company Financial Statements through the
date of this Agreement, (iv) easements, rights of way, building and zoning
codes, and other similar encumbrances or title defects that, individually or in
the aggregate, would not reasonably be expected to impair the continued use and
operation of the assets to which they relate as currently conducted, (v) other
Liens and title defects that do not materially impair the continued use of the
underlying property in the ordinary course of business, and (vi) Liens that have
been placed by any developer, landlord or other third party on any Leased Real
Property.

(d) With respect to each Leased Real Property, (i) the lease under which the
Company or Company Subsidiary is a lessee or sublessee thereon (each, a “Lease”)
is in all material respects legal, valid, binding and enforceable and in full
force and effect, and the Company or Company Subsidiary is in possession of such
Leased Real Property, (ii) the transaction contemplated by this Agreement does
not require the consent of any other party to the Lease, the failure of which to
obtain would materially impair the continued use of such Leased Real Property in
the ordinary course of business, nor will it cause a breach or default under
such Lease which could materially impair the continued use of such Leased Real
Property in the ordinary course of business, and (iii) the Company or applicable
Company Subsidiary that is a party to the Lease has not received notice of any
default under such Lease, and has no knowledge of the existence of any material
default under the Lease or the occurrence of an event or circumstance which,
with the delivery of notice, the passage of time or both, would constitute a
material default under such Lease.

 

21



--------------------------------------------------------------------------------

(e) The Company has made available to Parent prior to the execution of this
Agreement true and complete copies of (i) material deeds, leases, mortgages and
deeds of trust, including amendments thereof, with respect to the Owned Real
Property and (ii) material Leases (including any amendments and extensions) with
respect to the Leased Real Property.

(f) With respect to any parcel of the Company Real Property, no party has any
right or option to purchase, or holds any right of first refusal to purchase,
such property or any portion thereof.

(g) There are no condemnation or appropriation proceedings pending or, to the
knowledge of the Company, threatened against any of the Company Real Property or
any plants, buildings or other structures thereon.

(h) Neither the Company nor any Company Subsidiary has, as lessor or sublessor,
as applicable, leased or subleased any Company Real Property or any portion
thereof.

 

Section 4.16 Environmental Matters. Except as disclosed in the Applicable Filed
Company SEC Disclosures:

(a) The Company and each Company Subsidiary (i) conducts its business and
operations in material compliance with all applicable Environmental Laws and
(ii) has obtained and is in material compliance with all consents,
registrations, permits, licenses and governmental authorizations pursuant to
Environmental Law (“Environmental Permits”) necessary for its operations as
currently conducted;

(b) There are no facts or circumstances that are likely to prevent or delay the
ability of the Company or any Company Subsidiary to comply with the European
Directives 2002/96/EC on Waste Electrical and Electronic Equipment (“WEEE
Directive ”) and 2002/95/EC on Restriction on the Use of Certain Hazardous
Substances in Electrical and Electronic Equipment (“RoHS Directive ”) and the
related costs of compliance with the WEEE and RoHS Directives are not material
to the Company or any Company Subsidiary;

(c) There are no Environmental Claims pending or, to the knowledge of the
Company, threatened, against the Company or any Company Subsidiary, and there
have been no Releases of any Hazardous Materials, including Releases resulting
in exposure of any person to any Hazardous Material, that could reasonably be
expected to result in any Environmental Claim against the Company, any Company
Subsidiary or any of their respective predecessors that remains outstanding and
that asserts any violation of or liability on the part of the Company or any
Company Subsidiary under any Environmental Law, the outcome of which reasonably
would be expected to be, individually or in the aggregate, material to the
Company or any Company Subsidiary; and

(d) Neither the Company nor any Company Subsidiary has retained or assumed,
either contractually or by operation of Law, any liabilities or obligations that
could reasonably be expected to form the basis of any Environmental Claim
against the Company or any Company Subsidiaries or any of their respective
predecessors, the outcome of which reasonably would be expected to be,
individually or in the aggregate, material to the Company or any Company
Subsidiary. For purposes of this Agreement, (w) “Environmental Claim ” means any
written claim, suit, order, proceeding, action, cause of action, investigation,
demand, letter, inquiry, request for information or notice by any Person
alleging potential liability (including potential liability for investigatory
costs, cleanup costs, governmental response costs, natural resource damages,
property damages, personal injuries, medical monitoring, penalties,

 

22



--------------------------------------------------------------------------------

contribution, indemnification and injunctive relief) arising out of, based on or
resulting from (i) the presence or Release of or exposure to any Hazardous
Material, or (ii) the failure to comply with any Environmental Law;
(x) “Environmental Law ” means any and all applicable U.S. and non-U.S. federal,
state and local Laws, statutes, rules, regulations, ordinances, orders, decrees
and legally binding agreements relating to the protection of the environment,
natural resources, and health and safety as it relates to environmental
protection including contamination, Laws relating to Releases of Hazardous
Material into the environment and all Laws and regulations with regard to
disclosure and reporting requirements respecting Hazardous Materials and the
environment; (y) “Release ” means any release, spill, emission, discharge,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration into or through the indoor or outdoor environment (including
ambient air, surface water, groundwater and surface or subsurface strata) or
into or out of any property, including the movement of Hazardous Materials
through or in the air, soil, surface water, groundwater or property; and
(z) “Hazardous Materials” means any material, substance or waste (including
solid, liquid and/or gaseous waste) that is characterized, classified, listed,
defined or designated under any Environmental Law as hazardous, toxic,
pollutant, contaminant or words of similar meaning and effect, including but not
limited to, any petroleum or petroleum products, by-products or derivatives,
flammable explosives, radioactive materials, chloroflourocarbon,
hydrochloroflourocarbon, lead-containing paint or plumbing, radon, asbestos or
asbestos-containing materials, polychlorinated biphenyls (“PCBs”) or
PCB-containing material or equipment, and infectious or medical waste.
Notwithstanding any other representation or warranty contained in this
Article IV, the representations and warranties contained in this Section 4.16
constitute the sole representations and warranties of the Company relating to
environmental matters.

Section 4.17 Intellectual Property. Section 4.17 of the Company Disclosure
Schedule sets forth a list (as of the date of this Agreement) of (a) all
material registered IP Rights (as defined below), owned by the Company and the
Company Subsidiaries (such IP Rights, regardless of whether listed on
Section 4.17 of the Company Disclosure Schedule, collectively the “Company IP”)
and (b) all licenses granting to the Company and/or a Company Subsidiary an
express license to any material IP Rights necessary to make, use or sell the
Company’s products (but not including any license relating to software, freeware
or “open source” software, whether commercially available or provided under a
services agreement with Company and/or the Company Subsidiaries). The Company
and/or one of the Company Subsidiaries owns all Company IP. To the knowledge of
the Company, the Company or one or more of the Company Subsidiaries owns or has
valid rights to use the IP Rights that are material to the conduct of the
business of the Company and the Company Subsidiaries. The Company has a policy
of requiring all employees of the Company and the Company Subsidiaries to sign a
proprietary information and invention assignment agreement in the standard form
that has been made available to Parent, and, to the knowledge of the Company,
there are no material breaches of such policy. To the knowledge of the Company,
and other than as would not, individually or in the aggregate, be reasonably
expected to result in a Material Adverse Effect, neither the material current
products of the Company or the Company Subsidiaries nor the conduct of the
business of the Company or the Company Subsidiaries infringes, misappropriates
or otherwise violates any material registered IP Rights owned by any other
Person. No Legal Proceeding is pending or, to the knowledge of the Company, has
been threatened against the Company or any of the Company Subsidiaries with
respect to any claim that the Company or any Company Subsidiary is infringing,
misappropriating or otherwise violating any IP Rights owned by any other Person
or that any material registered Company IP is invalid. The consummation of the
Merger or any of the other transactions contemplated by this Agreement will not
result in the loss or impairment of or payment by the Company or the Company
Subsidiaries of any additional amounts with respect to, nor require the consent
of any other Person in respect of, the Company’s and the Company Subsidiaries’
right to own, use or hold for use by the Company and the Company Subsidiaries
any Company IP, except for any loss, impairment, payment or consent that may
result from, or be required as a result of, any Contracts, orders, stipulations
or other duties or obligations of Parent, Subsidiary or any other affiliate of
Parent that exist at or prior to the Effective Time or independently of this
Agreement. For the purposes of this Agreement,

 

23



--------------------------------------------------------------------------------

“IP Rights” shall mean all worldwide (i) patents, patent applications and patent
disclosures, and all related continuations, continuations in part, divisionals,
reissues, re examinations, substitutions and extensions thereof,
(ii) trademarks, service marks, trade names, domain names, logos, slogans, trade
dress and other similar designations of source or origin, together with the
goodwill symbolized by any of the foregoing, (iii) copyrights and copyrightable
subject matter, (iv) computer programs (whether in source code, object code or
other form), databases, compilations and data, technology supporting the
foregoing and all documentation, including user manuals and training materials,
related to any of the foregoing, (v) mask works, (vi) trade secrets and all
confidential information, know how, inventions, proprietary processes, formulae,
models and methodologies, and (vii) applications and registrations for the
foregoing.

Section 4.18 Contracts. (a) Except as set forth in the proviso to clause (xi)
below, Section 4.18 of the Company Disclosure Schedule contains a list as of the
date of this Agreement of each of the following Contracts to which the Company
or the Company Subsidiaries is a party and that are in effect as of the date of
this Agreement, together with all amendments and supplements thereto in effect
as of the date of this Agreement (each such Contract, together with any
amendment or supplement thereto, a “Material Contract ”):

(i) each Contract that limits or restricts in any material respect the ability
of the Company or any Company Subsidiary to compete, or engage in any type of
business, in any geographic area or line of business;

(ii) each joint venture, partnership, limited liability company agreement or
similar agreement a third party relating to the formation, creation, operation,
management or control of any partnership or joint venture of the Company or any
Company Subsidiary;

(iii) each loan or credit agreement, mortgage, note or other Contract evidencing
indebtedness for money borrowed by the Company or any Company Subsidiaries from
a third party lender, and each Contract pursuant to which any such indebtedness
for borrowed money is guaranteed by the Company or any Company Subsidiary;

(iv) (a) each supply Contract (excluding purchase orders given or received in
the ordinary course of business) under which the Company or any Company
Subsidiary paid in excess of $5 million in fiscal year 2005, and (b) each direct
end user customer Contract (excluding purchase orders given or received in the
ordinary course of business) under which the Company or any Company Subsidiary
received in excess of $3 million in fiscal year 2005;

(v) each “single source” supply Contract (excluding purchase orders given in the
ordinary course of business) pursuant to which goods or materials that are
material to the Company’s business are supplied to the Company or any Company
Subsidiary from an exclusive source;

(vi) each agreement or series of related agreements, including any option to
purchase, relating to the acquisition or disposition of any material business
(whether by merger, sale of stock, sale of assets or otherwise), or a
substantial portion of the assets of any material business, pursuant to which
the Company or any Company Subsidiary has any rights or obligations (other than
confidentiality, warranty and indemnification rights or obligations) continuing
in effect as of the date of this Agreement;

(vii) each customer or supply agreement or Contract to which the Company or
Company Subsidiary is a party with any Governmental Authority (whether the
Company or any Company Subsidiary is a prime contractor or subcontractor under
such contract) under which the Company or Company Subsidiary would receive more
than $2 million and any pending bid or proposal under any proposed prime
contract or subcontract not relating to existing products under which the
Company or any Company Subsidiary would receive more than $2 million and
pursuant to which the Company would have a binding obligation to perform if such
pending bid or proposal was accepted;

 

24



--------------------------------------------------------------------------------

(viii) each consulting Contract that (a) is not terminable by the Company or any
Company Subsidiary on notice of 90 days or less and (b) involves monthly
payments in excess of $100,000;

(ix) (a) each Contract granting to the Company or Company Subsidiary an express
license to any material IP Rights necessary to make, use or sell the Company’s
products (other than Contracts granting licenses to commercial software,
freeware or “open source” software whether commercially available or provided
under a services agreement with the Company or the Company Subsidiaries) and
(b) each Contract restricting the Company’s rights to use or register any
material Company IP which is not terminable (without cost or penalty) within
90 days or less;

(x) each Contract between the Company or any Company Subsidiary on the one hand,
and any officer or director of the Company or any Company Subsidiary, on the
other hand, except for any such Contract that (a) is substantially identical in
form to a form of Contract entered into by the Company or any Company Subsidiary
with non-affiliated parties, (b) is not expected to result in payments or the
provision of benefits to such officer, director or other individual affiliate
valued at more than $50,000 over the term of the Contract or (c) intercompany
tax agreements; and

(xi) each other Contract that would be required to be filed as an exhibit to an
Annual Report on Form 10-K under the Exchange Act (if such Annual Report were
filed by the Company with the SEC on the date of this Agreement); provided,
however, that, while all of the Contracts covered by this clause (xi) shall be
deemed to be “Material Contracts,” Section 4.18 of the Company Disclosure
Schedule does not list those Contracts covered by this clause (xi) that have
previously been filed as exhibits to any of the Company SEC Reports.

(b) The Company has made available to Parent copies of each Material Contract in
effect as of the date of this Agreement, together with all amendments and
supplements thereto in effect as of the date of this Agreement. Each of the
Material Contracts is a valid and binding agreement of the Company or a Company
Subsidiary, as applicable, and is in full force and effect as of the date of
this Agreement. As of the date of this Agreement, there are no existing breaches
or defaults on the part of the Company or any Company Subsidiary under any
Material Contract, except for breaches and defaults that would not individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect and, to the knowledge of the Company as of the date of this Agreement,
there are no existing breaches or defaults on the part of any other Person under
any Material Contract, except for breaches and defaults that would not
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

Section 4.19 Customers. Section 4.19 of the Company Disclosure Schedule sets
forth a true and complete list of the Company’s top 25 customers based on
invoiced revenue for the period from January 1, 2006 through August 31, 2006 and
the aggregate revenue attributable to each such customer during such period.

Section 4.20 Affiliate Transactions. Except for agreements entered into in the
ordinary course of business, there are no agreements between the Company or any
Company Subsidiary, on the one hand, and any affiliate (other than a Company
Subsidiary) of the Company or any Company Subsidiary, on the other hand, that
will require performance by the Company or any Company Subsidiary on or after
the Effective Time.

 

25



--------------------------------------------------------------------------------

Section 4.21 Brokers, Finders and Other Advisors. Except for the fees and
expenses payable to Goldman, Sachs & Co. (the “Company Financial Advisor ”), no
agent, broker, investment banker, financial advisor or other firm or person is
entitled to any brokerage, finder’s, financial advisor’s or other similar fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Company.

Section 4.22 Opinion of Company Financial Advisor. The Company Financial Advisor
has rendered an opinion to the Board of Directors of the Company, dated the date
of this Agreement, to the effect that, as of such date, the Common Stock Price
is fair from a financial point of view to the holders of Company Common Stock. A
copy of the written opinion has been or will be promptly delivered to Parent.

Section 4.23 No Other Representations or Warranties. Except for the
representations and warranties of the Company expressly set forth in this
Agreement, neither the Company nor any other person makes any other express or
implied representation or warranty on behalf of the Company with respect to the
Company, any Company Subsidiary or the Merger or other transactions contemplated
by this Agreement. The representations and warranties made in this Agreement
with respect to the Company and the Company Subsidiaries and the Merger and
other transactions contemplated by this Agreement are in lieu of all other
representations and warranties the Company might have given Parent or
Subsidiary. Parent and Subsidiary each acknowledge that all other warranties
that the Company or anyone purporting to represent the Company gave or might
have given, or that might be provided or implied by applicable Law or commercial
practice, are hereby expressly excluded. Except for the express provisions of
the Company’s representations and warranties and covenants in this Agreement,
neither the Company nor any other person will have or be subject to any
liability or other obligation to Parent, Subsidiary or any other person in
respect of any written or oral communication to, or use by Parent or Subsidiary
of, any information, documents, projections, forecasts or other material made
available to Parent or Subsidiary in connection with this Agreement, the Merger
or the other transactions contemplated by this Agreement, including the content
of any management interviews or presentations.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PARENT AND SUBSIDIARY

Parent and Subsidiary jointly and severally represent and warrant to the Company
that:

Section 5.1 Organization and Qualification. Each of Parent and Subsidiary is a
corporation duly organized, validly existing and in good standing (to the extent
such concept is recognized) under the Laws of the jurisdiction of its
incorporation and has all requisite power and authority to own, lease and
otherwise hold its assets and properties and to carry on its business as it is
now being conducted. Each of Parent and Subsidiary is qualified to transact
business and is in good standing (with respect to jurisdictions that recognize
the concept) in each jurisdiction in which the properties owned, leased or
operated by it or the nature of the business conducted by it makes such
qualification necessary, except where the failure to be so qualified and in good
standing would not reasonably be expected to have a material adverse effect on,
or materially delay, the ability of Parent or Subsidiary to consummate the
Merger or any of the other transactions contemplated by this Agreement (“Parent
Material Adverse Effect”).

Section 5.2 Authority; Non-Contravention; Approvals.

(a) Parent and Subsidiary each have all requisite corporate power and authority
to enter into this Agreement and to consummate the Merger and the other
transactions contemplated hereby. This

 

26



--------------------------------------------------------------------------------

Agreement has been approved by the Board of Directors of Parent and adopted by
the Board of Directors of Subsidiary and has been approved by Parent’s
wholly-owned subsidiary, SEHI, the sole shareholder of Subsidiary. No other
corporate proceeding on the part of Parent or Subsidiary is necessary to
authorize the execution and delivery of this Agreement or the consummation by
Parent and Subsidiary of the transactions contemplated hereby. This Agreement
has been duly executed and delivered by each of Parent and Subsidiary, and,
assuming due authorization, execution and delivery by the Company, constitutes a
valid and legally binding agreement of each of Parent and Subsidiary,
enforceable against each of them in accordance with its terms, except to the
extent that enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights or by a court’s application of
general equitable principles.

(b) The execution, delivery and performance of this Agreement by each of Parent
and Subsidiary and the consummation of the Merger and the other transactions
contemplated hereby do not and will not violate, conflict with or result in a
breach of any provision of, or constitute a default (or an event which, with, or
without notice or passage of time or both, would constitute a default) under, or
result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration under, or result in the
creation of any Lien upon any of the properties or assets of Parent or
Subsidiary under any of the terms, conditions or provisions of (i) the
respective certificates of incorporation, articles of organization or bylaws (or
equivalent documents) of Parent or any of its subsidiaries, including
Subsidiary; (ii) any Law, Judgment, permit or license of any court or
Governmental Authority applicable to Parent or any of its subsidiaries,
including Subsidiary or any of their respective properties or assets; or
(iii) any Contract to which Parent or any of its subsidiaries, including
Subsidiary, is now a party or by which Parent or any of its subsidiaries,
including Subsidiary or any of their respective properties or assets may be
bound or affected; except for (in the case of clauses (ii) and (iii) above) such
violations, conflicts, breaches, defaults, terminations, accelerations or
creations of Liens that, individually or in the aggregate, would not be
reasonably be expected to have a Parent Material Adverse Effect.

(c) Except for (i) the Antitrust Filings, (ii) the Merger Filing, (iii) the
filing of a Schedule 13D under the Exchange Act with respect to the Voting
Agreement and (iv) other requisite filings under the Exchange Act or the
requirements of any securities exchange over which the securities of Parent are
traded, no declaration, filing or registration with, or notice to, or
authorization, consent or approval of, any Governmental Authority is necessary
for the execution and delivery of this Agreement by Parent or Subsidiary or the
consummation by Parent or Subsidiary of the transactions contemplated hereby.

Section 5.3 Information Supplied. None of the information expressly provided by
Parent or Subsidiary for inclusion in the definitive Proxy Statement will, at
the date it is first mailed to the shareholders of the Company and at the time
of the Shareholders’ Meeting, contain any untrue statement of a material fact or
omit to state any material fact required to be stated in any such document or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

Section 5.4 Financing. Parent has and will have at the Effective Time, and will
make available to Subsidiary (or cause to be made available), the funds
necessary to consummate the Merger on the terms contemplated by this Agreement.
The obligations of Parent and Subsidiary under this Agreement are not contingent
on the availability of financing.

Section 5.5 Subsidiary. Subsidiary was formed solely for the purposes of
engaging in the transactions contemplated hereby, and has not engaged, and will
not engage, in any other business activities and has conducted its operations
only as contemplated hereby.

 

27



--------------------------------------------------------------------------------

Section 5.6 Brokers and Finders. Except for the fees and expenses payable to
Merrill Lynch Capital Markets (France) S.A.S. and Lazard Frères SAS and Lazard
Frères & Co. LLC, no agent, broker, investment banker, financial advisor or
other firm or person is entitled to any brokerage, finder’s, financial advisor’s
or other similar fee or commission for which the Company could become liable in
connection with the transactions contemplated by this Agreement.

Section 5.7 Massachusetts Business Combination Law. Except as a result of
entering into the Voting Agreement following the actions by the Company’s Board
of Directors described in Section 4.4(d), at no time since December 31, 2002 has
Parent or Subsidiary or any of their affiliates or associates (as those terms
are defined in the Chapter 110F of the Massachusetts General Laws) been an
“interested shareholder” of the Company within the meaning of Chapter 110F of
the Massachusetts General Laws.

ARTICLE VI

COVENANTS OF THE PARTIES

Section 6.1 Conduct of the Company’s Business. The Company covenants that during
the period from the date of this Agreement and continuing until the earlier of
(i) the Effective Time and (ii) the termination of this Agreement pursuant to
its terms, unless Parent shall otherwise consent in writing (such consent not to
be unreasonably withheld, delayed or conditioned), and except to the extent
required by Law, the rules and regulations of the Nasdaq Stock Market or other
regulatory organization applicable to the Company or Section 6.1 of the Company
Disclosure Schedule, and except as otherwise expressly required or permitted by
this Agreement:

(a) the business of the Company and the Company Subsidiaries shall be conducted
only in, and the Company and the Company Subsidiaries shall not take any action,
except in the ordinary course of business and the Company shall use reasonable
best efforts to preserve intact its present business organization and goodwill
and keep available the services of its officers and key employees and to
maintain its relationships with customers, suppliers, licensors, licensees,
distributors and others having business dealings with them to the end that its
goodwill and ongoing business shall not be impaired in any material respect at
the Effective Time;

(b) the Company shall not, and shall not cause or permit any Company Subsidiary
to, do any of the following: (i) sell, pledge, license, lease, leaseback,
dispose of or encumber or subject to a Lien any property or assets (including
any ownership interests, voting securities or other rights, instruments or
securities in any Company Subsidiary), except for (x) dispositions of inventory
and immaterial assets and (y) encumbrances and pledges, in each case, in the
ordinary course of business consistent with past practice; (ii) amend or propose
to amend its articles of organization or bylaws (or comparable organizational
documents); (iii) except for declaration and payment of the Company’s regular
quarterly dividends with normal record and payment dates consistent with past
practice, which shall not exceed $0.10 in cash per share of outstanding Company
Common Stock, split, combine or reclassify any shares of its capital stock, or
declare, set aside or pay any dividend on or make any other distributions
(whether in cash, stock, property or otherwise) with respect to Voting Company
Debt, Company Capital Stock or any equity interests of any Company Subsidiary
(except for any dividends paid by a wholly owned direct or indirect Company
Subsidiary to such Company Subsidiary’s parent); (iv) redeem, purchase, acquire
or offer to acquire any shares of its Voting Company Debt, Company Capital Stock
or any equity interests of any Company Subsidiaries; or (v) enter into any
Contract with respect to any of the matters listed in clauses (i) through
(iv) above;

 

28



--------------------------------------------------------------------------------

(c) the Company shall not, and shall not cause or permit any Company Subsidiary
to, (i) issue, sell, pledge or dispose of, or agree to issue, sell, pledge or
otherwise encumber or subject to a Lien, or dispose of, any shares of, or
securities convertible or exchangeable for, or any options, warrants or rights
of any kind to acquire any shares of, its capital stock of any class or Company
Voting Debt or any “phantom” stock, “phantom” stock rights, stock appreciation
rights or other stock-based compensation awards or other property or assets
whether pursuant to the Company Plans or otherwise; provided, however, that the
Company may issue shares of Company Common Stock (a) upon exercise of Options
that are outstanding on the date of this Agreement or are permitted under this
Agreement to be issued following the date of this Agreement and are exercised in
accordance with their respective terms as in effect on the date of this
Agreement and (b) upon exercise of rights under the ESPP outstanding as of the
date of this Agreement; (ii) directly or indirectly acquire or agree to acquire
(by merger, consolidation or acquisition of stock or assets) any corporation,
partnership or other business organization or division thereof (except an
existing wholly owned Company Subsidiary); (iii) directly or indirectly acquire
any asset or assets that, individually, has a purchase price in excess of
$2.5 million or, in the aggregate, have a purchase price in excess of
$25 million, except for new capital expenditures, which shall be subject to the
limitations of clause (iv) below, and except for purchases of components, raw
materials or supplies in the ordinary course of business consistent with past
practice; (iv) make any new capital expenditure or expenditures which,
individually, is in excess of $7.5 million or, in the aggregate, are in excess
of $50 million; (v) except for borrowings in the ordinary course of business
under credit facilities in existence on the date of this Agreement (including
all future renewals and extensions thereof), incur, create or assume any
indebtedness for borrowed money or guarantee any such indebtedness of another
person, enter into any “keep well” or other Contract to maintain the financial
condition of another person or enter into any arrangement having the economic
effect of any of the foregoing (except for guarantees by the Company of any
obligations of a Company Subsidiary and except for guarantees by a Company
Subsidiary of any obligations of the Company or another Company Subsidiary);
(vi) make any loans, advances or capital contributions to, or investments in,
any other Person other than (a) loans or advances to customers in the form of
trade credit or deferred purchase price arrangements in the ordinary course of
business, (b) by the Company or any Company Subsidiary to or in the Company or
any Company Subsidiary, (c) advances to employees (other than officers of the
Company) in the ordinary course of business, not to exceed $20,000 in each
individual case and $1 million in the aggregate, or (d) by the Company or a
wholly owned Company Subsidiary to the Company or a wholly owned Company
Subsidiary; (vii) enter into, modify or renew any material lease (including any
Lease), Contract, agreement or commitment to extent listed as a Contract, lease,
agreement or commitment of a nature that would be required under the Exchange
Act to be filed as an exhibit to the Company’s Annual Report on Form 10-K (such
Contracts, “10-K Contracts”); (viii) terminate, amend, modify, assign, waive,
release or relinquish any material contract rights or any other material rights
or claims or cancel any indebtedness in each case with respect to any 10-K
Contract; (ix)(A) waive any benefits of, or agree to modify in any respect, or,
subject to the terms hereof, fail to enforce, or consent to any matter with
respect to which consent is required under, any standstill or similar Contract
to which the Company or any of Company Subsidiary is a party or (B) waive any
material benefits of, or agree to modify in any material respect, or, subject to
the terms hereof, fail to enforce in any material respect, or consent to any
matter with respect to which consent is required under, any material
confidentiality or similar Contract to which the Company or any of Company
Subsidiary is a party; (x) enter into, modify, amend or terminate any Contract
or waive, release or assign any material rights or claims thereunder, which if
so entered into, modified, amended, terminated, waived, released or assigned
would reasonably be expected to (a) adversely affect in any material respect the
Company and Company Subsidiary taken as a whole, (b) impair in any material
respect the ability of the Company to perform its obligations under this
Agreement or (c) prevent or materially delay the consummation of the
transactions contemplated by this Agreement; (xi) settle or compromise any
material claim, action, suit or proceeding pending or threatened against the
Company (for purposes of this clause (xi), material shall mean any claim,
action, suit or proceeding with a value of at least $2 million); (xii) change
its accounting principles, practices or methods, except as may be

 

29



--------------------------------------------------------------------------------

required by the SEC, applicable Law or GAAP; (xiii) enter into any material
Contract to the extent consummation of the transactions contemplated by this
Agreement or compliance by the Company with the provisions of this Agreement
would reasonably be expected to conflict with, or result in a violation or
breach of, or default (with or without notice or lapse of time, or both) under,
or give rise to a right of, or result in, termination, cancellation or
acceleration of any obligation or to the loss of a benefit under, or result in
the creation of any Lien in or upon any of the properties or other assets of the
Company or any Company Subsidiary under, or require Parent to license or
transfer any of its IP Rights or other material assets under, or give rise to
any increased, additional, accelerated, or guaranteed right or entitlements of
any third party under, or result in any material alteration of, any provision of
such Contract; (xiv) enter into any material Contract containing any restriction
on the ability of the Company or any of its affiliates to assign its rights,
interests or obligations thereunder, unless such restriction excludes or
otherwise would not apply to any assignment to Parent or any of its affiliates
deemed to occur upon consummation of the Merger; (xv) sell or transfer to any
person or otherwise dispose of or allow to lapse any material registered Company
IP (except to the extent such activity occurs in the ordinary course of business
as part of the ordinary course of the sale of any products or services);
(xvi) terminate, cancel, amend or modify any material insurance policy
maintained by the Company or any Company Subsidiary which is not promptly
replaced by a comparable amount of insurance coverage (except for scheduled
expirations of such policies); (xvii) other than in connection with a
termination of this Agreement pursuant to Section 6.6(d), redeem the Company
Rights or amend, modify or terminate the Company Rights Agreement, or render it
inapplicable to (or otherwise exempt from the application of the Company Rights
Agreement) any Person or action (other than Parent and Subsidiary in connection
with the delivery and performance of this Agreement); or (xviii) agree, in
writing or otherwise, to take any of the actions listed in clauses (i) through
(xvii) above; and

(d) except as required to ensure that any Company Plan or Company Benefit
Agreement is then in compliance with applicable Law or to comply with any
Company Plan or Company Benefit Agreement entered into prior to the date of this
Agreement (to the extent complete and accurate copies of which have been
heretofore delivered to Parent), (i) adopt, enter into, terminate or amend any
collective bargaining agreement, Company Plan or Company Benefit Agreement,
(ii) increase in any manner the compensation, bonus or fringe or other benefits
of, or pay any bonus of any kind or amount whatsoever to, any current or former
director, officer, employee or consultant other than increases to cash
compensation or cash bonuses to employees and consultants who are not executives
or directors, which are made in the ordinary course of business, consistent with
past practice, (iii) pay any benefit or amount not required under any Company
Plan or Company Benefit Agreement or any other benefit plan or arrangement of
the Company or any Company Subsidiary as in effect on the date of this
Agreement, other than payment of cash compensation in the ordinary course of
business, consistent with past practice, (iv) grant or pay any severance, change
of control, retention or termination pay or benefits or increase in any manner
the severance, change of control, retention or termination pay or benefits of
any Participant, (v) grant any awards under any bonus, incentive, performance or
other compensation plan or arrangement, Company Plan or Company Benefit
Agreement (including the grant of Options, Restricted Stock Units, “phantom”
stock, stock appreciation rights, “phantom” stock rights, stock-based or
stock-related awards, performance units or restricted stock, (vi) amend or
modify any Option or Restricted Stock Unit, (vii) take any action to fund or in
any other way secure the payment of compensation or benefits under any employee
plan, agreement, contract or arrangement or Company Plan or Company Benefit
Agreement, (viii) take any action to accelerate the vesting or time of payment
of any compensation or benefit under any Company Plan or Company Benefit
Agreement or (ix) materially change any actuarial or other assumption used to
calculate funding obligations with respect to any Pension Plan or change the
manner in which contributions to any Pension Plan are made or the basis on which
such contributions are determined.

 

30



--------------------------------------------------------------------------------

Section 6.2 Reasonable Best Efforts to Consummate.

(a) General. Subject to the terms and conditions of this Agreement, including
the express limitations set forth in Section 6.2(b), each of the parties shall
(and shall cause its respective subsidiaries to) use its reasonable best efforts
to take all actions and to do all things necessary, proper or advisable to
consummate the Merger and the other transactions contemplated by this Agreement
as promptly as practicable, including using its reasonable best efforts to
(i) take all actions necessary to cause the conditions to Closing to be
satisfied as promptly as practicable, (ii) prepare, execute and deliver such
instruments and take or cause to be taken such actions as any other party shall
reasonably request, and (iii) after consultation with the other parties, obtain
any consent, waiver, approval or authorization from any third party required in
order to maintain in full force and effect any of the Company Permits or the
Company’s Contracts, leases, licenses or other rights following the Merger and
the other transactions contemplated by this Agreement.

(b) Antitrust Laws. Without limiting the generality of anything contained in
Section 6.2(a) or elsewhere in this Agreement, each of the parties undertakes
and agrees to file as soon as practicable, a Notification and Report Form under
the HSR Act with the United States Federal Trade Commission (the “FTC”) and the
United States Department of Justice, Antitrust Division (the “Antitrust Division
”) and as promptly or reasonably practicable to make all other required
Antitrust Filings. Each of the parties shall (i) respond as promptly as
practicable to any inquiries received from the FTC, the Antitrust Division or
other applicable Governmental Authorities for additional information or
documentation and to all inquiries and requests received from any State Attorney
General or other Governmental Authority; and (ii) not extend any waiting period
under the HSR Act and other applicable antitrust or competition Laws, rules or
regulations or enter into any agreement with the FTC, the Antitrust Division or
other applicable Governmental Authorities not to consummate the transactions
contemplated by this Agreement, except with the prior written consent of the
other parties hereto. Parent shall use its best efforts to avoid or eliminate
each and every impediment under any antitrust, competition, or trade regulation
Law that may be asserted by the FTC, the Antitrust Division, any State Attorney
General or any other Governmental Authority with respect to the Merger
(including if so requested by the Company by agreeing to dispose of, hold
separate or accept limitations on the activities of, any businesses or assets)
so as to enable the Closing to occur as soon as reasonably possible, but in any
event in sufficient time to ensure that the Effective Time occurs before the
Termination Date. Subject to the following sentence, and subject to Parent’s
obligation under the preceding sentence, the parties agree that Parent and its
counsel shall have the primary lead role in any discussions and negotiations
with any Governmental Authorities with respect to the Antitrust Laws. Each party
shall (i) promptly notify the other party of any written communication to that
party or its affiliates from any Governmental Authority and, subject to
applicable Law, permit the other party to review in advance, and take into
account any reasonable comments of the other party in relation to, any proposed
written communication to any of the foregoing; (ii) not agree to participate, or
to permit its affiliates to participate, in any substantive meeting or
discussion with any Governmental Authority in respect of any filings,
investigation or inquiry concerning this Agreement or the Merger unless it
consults with the other party in advance and, to the extent permitted by such
Governmental Authority, gives the other party the opportunity to attend and
participate in such meeting; and (iii) furnish the other party with copies of
all correspondence, filings, and communications (and memoranda setting forth the
substance thereof) between them and their affiliates and their respective
representatives on the one hand, and any Governmental Authority or members of
their respective staffs on the other hand, with respect to this Agreement and
the Merger, except to the extent (x) the disclosure of any such information
would violate the terms of any confidentiality agreement with a third party or
(y) such information relates to competitively sensitive matters if the exchange
of such information, as determined by such party’s counsel, may result in
antitrust difficulties for such party (or any of its affiliates); provided that
in the case of clause (y), such information shall be provided to the other
party’s counsel, who shall agree not to disclose such information to its client.

 

31



--------------------------------------------------------------------------------

(c) Anti-Takeover Laws. If requested by Parent and to the extent the Company is
legally permitted to do so, the Company and its Board of Directors shall
(i) take all action necessary to ensure that no state takeover statute or
similar statute or regulation is or becomes applicable to this Agreement, the
Voting Agreement, the Merger or any of the other transactions contemplated by
this Agreement or the Voting Agreement and (ii) if any state takeover statute or
similar statute becomes applicable to this Agreement, the Voting Agreement, the
Merger or any of the other transactions contemplated by this Agreement or the
Voting Agreement, take all action necessary to ensure that the Merger and the
other transactions contemplated by this Agreement and the Voting Agreement may
be consummated as promptly as practicable on the terms contemplated by this
Agreement and the Voting Agreement and otherwise to minimize the effect of such
statute or regulation on this Agreement, the Voting Agreement, the Merger and
the other transactions contemplated by this Agreement and the Voting Agreement.

Section 6.3 Preparation of Proxy Statement; Meeting of Shareholders.

(a) The Company shall, as soon as reasonably practicable following the date of
this Agreement, prepare and no later than November 13, 2006, file a preliminary
form of the Proxy Statement with the SEC and each of the Company and Parent
shall use its reasonable best efforts to respond to any comments of the SEC or
its staff, and to cause the Proxy Statement to be mailed to the Company’s
shareholders as promptly as reasonably practicable after responding to all such
comments to the satisfaction of the SEC’s staff. The Company shall notify Parent
promptly of the receipt of any comments from the SEC or its staff and of any
request by the SEC or its staff for amendments or supplements to the Proxy
Statement or for additional information and shall supply Parent with copies of
all correspondence between the Company or any of its representatives, on the one
hand, and the SEC or its staff, on the other hand, with respect to the Proxy
Statement or the Merger. If at any time prior to the Shareholders’ Meeting there
shall occur any event that is required to be set forth in an amendment or
supplement to the Proxy Statement, the Company shall promptly prepare, and,
after consultation with Parent, mail to its shareholders such an amendment or
supplement. Parent shall cooperate fully with the Company in the preparation of
the Proxy Statement or any amendment or supplement thereto and shall furnish the
Company, promptly upon the Company’s request, with all information reasonably
requested by the Company for inclusion in, or otherwise in respect of, the Proxy
Statement. Parent and its counsel shall be given a reasonable opportunity to
review and comment upon the Proxy Statement and the related proxy materials and
any proposed amendment or supplement to the Proxy Statement prior to its filing
with the SEC or dissemination to the Company’s shareholders.

(b) Without limiting the generality of the foregoing, each of the parties shall
correct promptly any information provided by it for use in the Proxy Statement,
if and to the extent any such information shall be or have become false or
misleading in any material respect and shall take all steps necessary to correct
the same and to cause the Proxy Statement as so corrected to be disseminated to
the Company’s shareholders, in each case to the extent required by applicable
Law or otherwise deemed appropriate by the Company.

(c) The Company shall, in accordance with applicable Law and its articles of
organization and bylaws, as promptly as reasonably practicable following the
date which is 10 days after the preliminary Proxy Statement is filed with the
SEC, but in any event after substantially all of the comments provided by the
staff of the SEC, if any, have been resolved, duly call, give notice of, convene
and hold the Shareholders’ Meeting for the purpose of obtaining the Company
Shareholders’ Approval. The Company shall use its reasonable best efforts to
take all such actions as are necessary to hold the Shareholders’ Meeting by
January 16, 2007, or such later date as shall be requested by Parent, and to
obtain the Company Shareholders’ Approval. The Company shall include in the
Proxy Statement the recommendation of its Board of Directors that the Company
Shareholders’ Approval be given (the “Recommendation ”). Except as permitted by
Section 6.3(d), neither the Board of Directors of the

 

32



--------------------------------------------------------------------------------

Company nor any committee thereof shall (a) withdraw (or modify in a manner
adverse to Parent), or publicly propose to withdraw (or modify in a manner
adverse to Parent), the approval, recommendation or declaration of advisability
by such Board of Directors or any such committee thereof of this Agreement, the
Merger or the other transactions contemplated by this Agreement or
(b) recommend, adopt or approve, or propose publicly to recommend, adopt or
approve, any Acquisition Proposal (any action described in clauses (a) or
(b) being referred to as a “Company Adverse Recommendation Change”).

(d) Notwithstanding anything to the contrary in Section 6.3(c), at any time
before obtaining the Company Shareholders’ Approval, the Board of Directors of
the Company may make a Company Adverse Recommendation Change (i) if the Company
Adverse Recommendation Change does not relate to an Acquisition Proposal other
than a Superior Proposal, and (ii) if the Board of Directors determines in good
faith, after taking into account the advice of the Company’s outside legal
counsel, that such Company Adverse Recommendation Change is consistent with the
fiduciary obligations of the Company’s Board of Directors to the Company’s
shareholders under applicable Law; provided, however, that no Company Adverse
Recommendation Change may be made until after the fifth business day following
Parent’s receipt of written notice (a “Notice of Adverse Recommendation” ) from
the Company advising Parent that the Board of Directors of the Company intends
to take such action and specifying the reasons therefor. Any Notice of Adverse
Recommendation shall set forth any facts or circumstances that may give rise to
a Company Adverse Recommendation Change, including the terms and conditions of
any Superior Proposal that is the basis of the proposed action by the Board of
Directors (it being understood and agreed that any amendment to the financial
terms or any other material term of such Superior Proposal shall require a new
Notice of Adverse Recommendation and a new five business day period). In
determining whether to make a Company Adverse Recommendation Change, the Board
of Directors of the Company shall take into account all information provided by
Parent that is relevant to any decision by the Company’s Board of Directors
whether to make a Company Adverse Recommendation Change, including any changes
to the financial terms or other material terms of this Agreement proposed by
Parent in response to a Notice of Adverse Recommendation or otherwise. The
Company shall provide to its Board of Directors any information provided by
Parent that is relevant to any decision by the Company’s Board of Directors to
make such Company Adverse Recommendation Change. If the Company’s Board of
Directors determines to make such Company Adverse Recommendation Change, (i) if
requested by Parent, the Shareholder Meeting shall be postponed to a date no
earlier than a date designated by Parent, or (ii) if the Board of Directors
determines in good faith after taking into account the advice of the Company’s
outside legal counsel, that it is consistent with the fiduciary obligations of
the Company’s Board of Directors, the Shareholders’ Meeting may be postponed to
a date determined by the Company’s Board of Directors after consultation with
Parent.

(e) The Company shall not be required to hold the Shareholders’ Meeting if this
Agreement is terminated before that meeting is held.

 

33



--------------------------------------------------------------------------------

Section 6.4 Public Statements. Unless otherwise required by applicable Law or by
obligations pursuant to any listing agreement with or rules of the Nasdaq Stock
Market or any other securities exchange, none of the parties to this Agreement
will cause or permit any public announcement with respect to the subject matter
of this Agreement. The initial press release with respect to the Merger and the
other transactions contemplated by this Agreement shall require the prior mutual
agreement and approval of both Parent and the Company and any subsequent press
releases or other public statements and any general communication to customers,
distributors, suppliers or employees of the Company, any Company Subsidiary or
Parent, with respect to the Merger or the other transactions contemplated by
this Agreement shall be made, subject to the preceding sentence, only following
prior consultation between Parent and the Company.

Section 6.5 Access to Information; Confidentiality. The Company shall, and shall
cause its officers, directors, employees, representatives and agents to, afford
to Parent and its officers, directors, employees, consultants, agents, advisors
and other representatives (collectively “Parent Representatives”) reasonable
access (including for the purpose of coordinating integration activities and
transition planning with the employees of the Company and the Company
Subsidiaries) during normal business hours with reasonable notice throughout the
period from the date of this Agreement through the Effective Time to all of the
Company’s properties, books, contracts, commitments and records (including Tax
Returns and records) and, during that period, shall furnish promptly to Parent
or Parent’s Representatives (a) a copy of each report, schedule, registration
statement and other document filed by it during such period pursuant to the
requirements of United States Federal or state securities Laws, (b) a copy of
each correspondence or written communication with any Governmental Authority and
(c) all other information concerning the Company’s and the Company Subsidiaries’
business, properties and personnel as Parent reasonably may request. Except as
required by Law, Parent and Subsidiary shall hold, and shall cause the Parent
Representatives to hold, in strict confidence all nonpublic documents and
confidential information furnished to Parent, Subsidiary and any Parent
Representative in connection with the transactions contemplated by this
Agreement in accordance with the confidentiality agreement dated as of
September 30, 2006 between the Company and Parent (the “Confidentiality
Agreement”).

Section 6.6 Acquisition Proposals.

(a) The Company, the Company Subsidiaries and their respective officers,
directors or employees, consultants, agents, advisors and other representatives
(collectively, the “Company Representatives”) immediately shall cease and cause
to be terminated any activities, discussions or negotiations existing as of the
date of this Agreement with respect to any Acquisition Proposal and, to the
extent permitted by the applicable confidentiality or similar agreement
governing such activities, discussions or negotiations, require any third
parties to such activities, discussions or negotiations to return to the Company
or to destroy all confidential information of the Company or any Company
Subsidiary. Subject to the other provisions of this Section 6.6, until the
Effective Time or, if earlier, the termination of this Agreement in accordance
with Article VIII, none of the Company, the Company Subsidiaries nor any of the
Company Representatives shall, directly or indirectly, (i) initiate, solicit or
encourage (including by way of providing information) the submission of, or take
any other action designed to facilitate, any inquiries, proposals or offers that
constitute or may reasonably be expected to lead to, any Acquisition Proposal or
engage in any discussions or negotiations with respect thereto or otherwise
cooperate with or assist or participate in, or facilitate any such inquiries,
proposals, discussions or negotiations, or (ii) approve or recommend, or propose
to approve or recommend, an Acquisition Proposal or enter into any merger
agreement, letter of intent, agreement in principle, share purchase agreement,
asset purchase agreement or share exchange agreement, option agreement or other
similar agreement providing for or relating to an Acquisition Proposal or enter
into any agreement or agreement in principle requiring the Company to abandon,
terminate or fail to consummate the transactions contemplated hereby or breach
its obligations hereunder or propose or agree to do any of the foregoing.

 

34



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in Section 6.6(a), until the
Company Shareholders’ Approval is obtained, to the extent consistent with the
fiduciary obligations of the Board of Directors of the Company to the
shareholders of the Company under applicable Law, as determined in good faith by
the Board of Directors of the Company after consultation with the Company’s
outside counsel, in response to a bona fide written Acquisition Proposal that
the Company’s Board of Directors determines, in good faith, after consultation
with the Company’s outside counsel and financial advisors, constitutes or is
reasonably likely to result in a Superior Proposal , and provided the
Acquisition Proposal was not solicited by the Company or the Company
Representatives and did not otherwise result from a breach or deemed of this
Section 6.6, and, subject to compliance with this Section 6.6(b) and
Section 6.6(c), the Company may (x) furnish information with respect to the
Company and the Company Subsidiaries to the person making the Acquisition
Proposal (pursuant to a customary confidentiality and standstill agreement not
less restrictive of such person, in the aggregate, than the Confidentiality
Agreement, including paragraph 3 thereof) and (y) participate in discussions or
negotiations with such person regarding the Acquisition Proposal; provided,
however, that the Company shall promptly provide to Parent any material
non-public information concerning the Company or any Company Subsidiary that is
provided to any person pursuant to this Section 6.6(b) and was not previously
provided to Parent. Without limiting the foregoing, it is agreed that any
violation of the restrictions set forth in this Section 6.6 by any Company
Representative or affiliate of the Company or any Company Subsidiary, whether or
not such person is purporting to act on behalf of the Company or any Company
Subsidiary or otherwise, shall be deemed to be a breach of this Section 6.6 by
the Company.

(c) The Company promptly (but in any event within 24 hours of such request for
information or receipt of such Acquisition Proposal) shall advise Parent orally
and subsequently in writing (x) of any Acquisition Proposal or any inquiry with
respect to or that could reasonably be expected to lead to any Acquisition
Proposal, the identity of the person making any such Acquisition Proposal or
inquiry and the principal terms and conditions of any such Acquisition Proposal
or inquiry and (y) if it is entering into discussions under Section 6.6(b). The
Company shall (i) keep Parent fully informed of the status, including any change
or proposed change to the terms of any such Acquisition Proposal or inquiry,
(ii) provide to Parent as soon as reasonably practicable after receipt or
delivery thereof with copies of all correspondence and other written material
sent or provided to the Company from any third party in connection with any
Acquisition Proposal or sent or provided by the Company to any third party in
connection with any Acquisition Proposal and (iii) provide Parent with advance
written notice of any scheduled meeting of the Company Board to discuss an
Acquisition Proposal.

(d) Notwithstanding anything in this Agreement to the contrary, if, at any time
prior to obtaining the Company Shareholders’ Approval, the Company receives an
Acquisition Proposal which the Company’s Board of Directors determines in good
faith constitutes a Superior Proposal, after consultation with the Company’s
financial advisors, the Company’s Board of Directors may terminate this
Agreement to enter into a definitive agreement with respect to such Superior
Proposal if the Board of Directors determines in good faith, after consultation
with outside counsel and financial advisors, that failure to take such action
will be inconsistent with its fiduciary duties to shareholders of the Company
under applicable Law; provided, however, that the Company shall not terminate
this Agreement pursuant to this Section 6.6(d) and any purported termination
pursuant to this Section 6.6(d) shall be void, unless at the time the Company is
not in material breach of any of its obligations under this Agreement, including
its obligations under Section 6.6, and concurrently with such termination the
Company pays the Termination Fee payable pursuant to Section 8.2(b); and
provided, further, that the Board of Directors may not terminate this Agreement
pursuant to this Section 6.6(d) unless the Company shall have provided prior
written notice to Parent (a “Notice of Superior Proposal”), at least five
business days in advance (such five business day period, the “Matching Period”),
of its intention to terminate this Agreement to enter into a definitive
agreement with respect to such Superior Proposal, which notice shall specify the
material terms and conditions of the Superior Proposal (including the identity
of the party making the Superior

 

35



--------------------------------------------------------------------------------

Proposal), and shall be accompanied by a copy of a draft of the definitive
agreement proposed to be entered into with respect to the Superior Proposal. The
Company agrees that, during the Matching Period, the Company and the Company
Representatives shall consider in good faith any proposal that may be made by
Parent with respect to possible revisions of the terms of this Agreement. The
Company further agrees that it will deliver to Parent a new Notice of Superior
Proposal with respect to (A) each material revision or material modification to
a Superior Proposal that was the subject of a previous Notice of Superior
Proposal where such revision or modification is adverse to the Company or its
shareholders, and (B) each other material revision or material modification to a
Superior Proposal that was the subject of a previous Notice of Superior Proposal
where such revision or modification is made during a Matching Period, and that a
new Matching Period shall commence for purposes of this Section 6.6(d) under
either of the circumstances described in clauses (A) and (B) above at the time
Parent receives the new Notice of Superior Proposal.

(e) Nothing contained in this Agreement shall prohibit the Company’s Board of
Directors from (i) taking and disclosing to the Company’s shareholders a
position contemplated by Rule 14e-2(a) promulgated under the Exchange Act, or
(ii) making any other disclosure to the Company’s shareholders if, in the case
of any disclosure described in this clause (ii), the Company’s Board of
Directors determines in good faith, after consultation with outside counsel,
that failure to disclose would be a violation of the obligations of the Company
or its Board of Directors under applicable Law.

(f) For purposes of this Agreement:

“Acquisition Proposal” means any inquiry, proposal or offer from any person
relating to, or that would reasonably be expected to lead to, directly or
indirectly, in one transaction or a series of transactions, (i) a merger,
consolidation, dissolution (other than the restructuring transaction with
respect to the Company Subsidiary described in item 1 of Section 6.1 of the
Company Disclosure Schedule), recapitalization or other business combination
involving the Company or any Company Subsidiary, (ii) the issuance of 25% or
more of the equity securities of the Company or any Company Subsidiary as
consideration for the assets or securities of another person or (iii) the
acquisition in any manner, directly or indirectly, of 25% or more of the equity
securities of the Company or assets (including equity securities or assets of
any Company Subsidiary) that represent 25% or more of the consolidated assets of
the Company and Company Subsidiaries, taken as a whole (based on the book value
of such assets or revenues or “earnings before interest taxes, depreciation and
amortization” produced by such assets), in each case other than the transactions
contemplated by or expressly permitted under this Agreement.

“Superior Proposal” means any bona fide written Acquisition Proposal (but
replacing references to “25% or more” in the definition of Acquisition Proposal
with “66-2/3% or more”) on terms that the Company’s Board of Directors
determines in good faith after consultation with the Company’s financial advisor
to be superior from a financial point of view to the Merger, taking into account
all the terms and conditions of such proposal and this Agreement (including any
proposal by Parent to amend the terms of this Agreement, and including in each
case the risks and probabilities of consummation).

Section 6.7 Expenses. Whether or not the Merger is consummated, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such expenses, except
that the expenses incurred in connection with the filing, printing and mailing
of the Proxy Statement shall be borne equally by Parent and the Company.

Section 6.8 Directors’ and Officers’ Indemnification and Insurance.

(a) Parent agrees that all rights to indemnification and related rights to
advancement of expenses on the part of each person who at the Effective Time is
a current or former director or officer of the

 

36



--------------------------------------------------------------------------------

Company (i) existing pursuant to the MBCA, (ii) the Company’s articles of
organization or bylaws or (iii) each indemnification agreement identified on
Section 6.8(a) of the Company Disclosure Schedule between any such person and
the Company in effect on the date of this Agreement (collectively, the “Existing
Indemnification Provisions”), shall survive the Merger and shall continue in
full force and effect in accordance with the terms of such Existing
Indemnification Provisions. Parent also agrees that for the period beginning
from and after the Effective Time and ending the sixth anniversary of the
Effective Time, it shall (and shall cause the Surviving Corporation to)
indemnify all such persons to the fullest extent provided by the Existing
Indemnification Provisions with respect to all actual or alleged acts or
omissions prior to the Effective Time occurring in connection with or arising
out of such individuals’ service as officers or directors of the Company or any
of the Company Subsidiaries. Without limitation of the foregoing, if any such
person is or becomes involved in any such capacity in any action, proceeding or
investigation in connection with any actual or alleged action, inaction, state
of affairs or other matter, including any matter related to the transactions
contemplated by this Agreement, occurring on or prior to the Effective Time, to
the extent such action, proceeding, investigation, allegation or other matter is
the subject of the Existing Indemnification Provisions, Parent shall (or shall
cause the Surviving Corporation to) pay such person’s reasonable fees and other
expenses of counsel selected by such person (including the cost of any
investigation, preparation and settlement) incurred in connection therewith
promptly after statements therefor are received by Parent, to the extent that
doing so would be consistent with the Company’s prior custom and practice.
Parent shall be entitled to assume the defense of any such action or proceeding,
with counsel selected by Parent reasonably acceptable to the indemnified person.
Parent shall pay all reasonable fees and expenses, including fees and expenses
of counsel, that may be incurred by any indemnified person in enforcing the
indemnity and other obligations provided for in this Section. Notwithstanding
the foregoing, no person shall be entitled to indemnification pursuant to this
Section 6.8(a) with respect to any actual or alleged acts or omissions
constituting (i) a breach of this Agreement or the Voting Agreement,
(ii) criminal conduct or (iii) any violation of federal, state or foreign
securities Laws relating to trading in any securities or the disclosure of
nonpublic information, except to the extent such person is otherwise entitled to
indemnification pursuant to the Existing Indemnification Provisions.

(b) Parent agrees that the Company and, from and after the Effective Time, the
Surviving Corporation shall cause to be maintained in effect for not less than
six years from the Effective Time the insurance coverage provided under the
policies of directors’ and officers’ liability insurance maintained by the
Company at the date of this Agreement; provided, however, that in no event shall
the Surviving Corporation be required to pay an annual premium for such coverage
in excess of 200% of the last annual premium paid by the Company prior to the
date of this Agreement, it being understood that if the annual premiums payable
for such insurance coverage exceed such amount, Parent shall be obligated to
obtain a policy with the greatest coverage available for a cost equal to such
amount. Notwithstanding anything contained in the previous sentence, the Company
may obtain a prepaid tail policy (the “Tail Policy”) prior to the Effective
Time, which policy provides Indemnified Persons with directors’ and officers’
liability insurance for a period ending no earlier than the sixth anniversary of
the Effective Time; provided that the aggregate premium for the Tail Policy
shall not exceed $25,000,000. Parent’s obligations under this paragraph may be
satisfied by the purchase of a Tail Policy that provides the coverage described
above. Except as permitted by the foregoing provisions of this Section 6.8(b),
the Company shall not purchase any directors’ and officers’ liability insurance,
including any Tail Policy, on or after the date of this Agreement without the
written approval of Parent (which shall not be unreasonably withheld, delayed or
conditioned), except in connection with any expiration of the Company’s current
directors’ and officers’ liability insurance policy (it being understood that,
notwithstanding anything to the contrary contained in this Agreement, upon the
expiration of the Company’s current directors’ and officers’ liability insurance
policy, the Company may replace such policy with a policy having substantially
the same level and scope of coverage).

 

37



--------------------------------------------------------------------------------

Section 6.9 Employee Benefits.

(a) Following the Effective Time, Parent shall honor, and cause the Surviving
Corporation to honor, in accordance with their terms, all Company Plans, all
severance and separation pay plans, agreements and arrangements, and written
employment, severance, retention, change in control and termination policies and
agreements. Without limiting the generality of the foregoing, Parent shall
honor, in accordance with their terms, and cause the Surviving Corporation to
honor, all rights to vacation, personal and sick days accrued by employees of
the Company and the Company Subsidiaries under any Company Plans in effect
immediately prior to the Effective Time. Until the first anniversary of the
Effective Time, Parent shall provide, and cause the Surviving Corporation to
provide, to employees of the Company and Company Subsidiaries who remain
employed with the Surviving Corporation and its subsidiaries (the “Continuing
Employees”), employee benefits under employee benefit plans of Parent or its
subsidiaries that are in the aggregate not materially less favorable than those
provided to such Continuing Employees pursuant to Company Plans in effect
immediately prior to the Effective Time (other than any equity or equity-based
plans, programs or arrangements, post-retirement welfare plans or defined
benefit pension plans, which in each case, shall not be taken into account for
any purpose in making such determination, taking into account the changes to the
Company Plans previously disclosed to Parent or subsequently agreed between
Parent and the Company). Nothing herein shall prohibit any changes to any
Company Plan that are (i) required by Law (including any applicable
qualification requirements of Section 401(a) of the Code); (ii) necessary as a
technical matter to reflect the transactions contemplated hereby; or
(iii) required for the Surviving Corporation to provide for or permit investment
in its securities or Parent’s securities. Furthermore, nothing herein shall
(a) require Parent to continue any particular Company Plan or Company Benefit
Agreement or prevent the amendment or termination thereof, subject to the
obligation to provide severance pay and benefits as provided above, or (b) shall
require Parent, the Surviving Corporation or any Subsidiary of the Surviving
Corporation to continue to employ any particular Company employee following the
Effective Time.

(b) With respect to any employee benefit plans in which the Continuing Employees
first become eligible to participate, solely to the extent that Parent makes
such plan or program available to employees of the Surviving Corporation, on or
after the Effective Time, and in which the Continuing Employees did not
participate prior to the Effective Time, Parent shall, subject to any required
approval of the applicable insurance provider, if any, (i) waive all
pre-existing conditions, exclusions and waiting periods with respect to
participation and coverage requirements applicable to the Continuing Employees
under any such new plans in which such Continuing Employees may be eligible to
participate after the Effective Time, except to the extent such pre-existing
conditions, exclusions or waiting periods would apply under the analogous
Company Plan; (ii) provide each Continuing Employee with credit for any
co-payments and deductibles paid prior to the Effective Time (to the same extent
such credit was given under the analogous Company Plan prior to the Effective
Time) in satisfying any applicable deductible or out-of-pocket requirements
under any such new plan in which such Continuing Employees may be eligible to
participate after the Effective Time; (iii) recognize all service of such
Continuing Employees for purposes of eligibility to participate, vesting and
vacation entitlement in any such new plan in which such Continuing Employees may
be eligible to participate after the Effective Time; and (iv) with respect to
flexible spending accounts, provide each Continuing Employee of the Company and
the Company Subsidiaries with a credit for any salary reduction contributions
made thereto and a debit for any expenses incurred thereunder with respect to
the plan year in which the Effective Time occurs; provided that the foregoing
clauses (i) through (iv) shall not apply to the extent it would result in
duplication of benefits.

(c) Without limiting the obligations of Purchaser under Section 6.9(a) with
respect to the employees of the Company and the Company Subsidiaries who are
employed primarily outside the United States, following the Effective Time,
Parent and its subsidiaries will provide such employees with employee benefits
in accordance with applicable Law.

 

38



--------------------------------------------------------------------------------

(d) No provision of this Agreement shall be construed as prohibiting or limiting
the ability of Parent or the Surviving Company to amend, modify or terminate any
plans, programs, policies, arrangements, agreements or understandings of Parent,
the Company or the Surviving Company. Without limiting the scope of Section 9.6,
nothing in this Section 6.9 shall confer any rights or remedies of any kind or
description upon any Participant or any other person other than Parent, the
Company and their respective successors and assigns.

Section 6.10 Shareholder Litigation. The Company shall give Parent the
opportunity to participate in the defense or settlement of any shareholder
litigation against the Company and/or its directors relating to the transactions
contemplated by this Agreement, whether commenced prior to or after the
execution and delivery of this Agreement; provided, that (subject to the
following sentence) the Company shall control such defense and settlement, and
in no event shall Parent have the right or power to settle such litigation. The
Company agrees that it shall not settle or make an offer to settle any
litigation commenced against the Company or any of its directors by any
shareholder of the Company relating to this Agreement, the Merger or any other
transaction contemplated by this Agreement, without the prior written consent of
Parent.

ARTICLE VII

CONDITIONS

Section 7.1 Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligations of each party to effect the Merger and to consummate the
other transactions contemplated by this Agreement at and following the Closing
are subject to the satisfaction or waiver, where permissible, at or prior to the
Effective Time, of each of the following conditions:

(a) the Company Shareholders’ Approval shall have been obtained;

(b) no statute, rule, regulation, executive order, decree, ruling, judgment,
decision, order or preliminary or permanent injunction shall have been enacted,
entered, promulgated or enforced by any court or other Governmental Authority of
competent jurisdiction which has the effect of making the Merger illegal or
otherwise restraining or prohibiting the consummation of the Merger; and

(c) any waiting period (or extension thereof) applicable to consummation of the
Merger under the HSR Act shall have expired or been terminated and, the
Commission of the European Communities shall have issued a decision authorizing
consummation of the Merger pursuant to the European Commission merger regulation
or the applicable waiting periods thereunder shall have expired.

Section 7.2 Conditions to Obligations of Parent and Subsidiary. The obligations
of Parent and Subsidiary to effect the Merger and to consummate the other
transactions contemplated by this Agreement at and following the Closing are
further subject to the following conditions, any one or more of which may be
waived by Parent:

(a) all waiting periods, clearances and approvals required under the antitrust
Laws of the jurisdictions covered under Schedule 7.2 shall have expired, or been
obtained or satisfied, as applicable;

(b) the representations and warranties of the Company contained in this
Agreement (i) that are set forth in the first sentence of Section 4.1, in
Section 4.2 and in Sections 4.4(a), 4.4(d) and 4.4(e) (the “Designated
Representations”) shall be true and correct in all material respects as of the
date of this Agreement and the Closing Date as if made on such date, (ii) that
are qualified as to Company Material Adverse Effect shall be true and correct as
of the date of this Agreement and the Closing Date as if made

 

39



--------------------------------------------------------------------------------

on such date (other than representations and warranties that expressly relate to
an earlier date, which shall be true and correct as of such earlier date), and
(iii) that are not Designated Representations and are not so qualified shall be
true and correct as of the Closing Date in all material respects (other than
representations and warranties that expressly relate to an earlier date, which
shall be true and correct in all material respects as of such earlier date),
except in the case of the representations and warranties referred to in this
clause (iii) for any failure or failures to be true and correct in all material
respects that, individually or in the aggregate, would not reasonably be
expected to have a Company Material Adverse Effect;

(c) the Company shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to the Closing;

(d) Parent shall have received a certificate signed on behalf of the Company by
the Company’s chief executive officer and chief financial officer to the effect
that the conditions contained in Sections 7.2(b) and (c) have been satisfied;

(e) since the date of this Agreement, no events that, individually or in the
aggregate, would reasonably be expected to have a Company Material Adverse
Effect shall have occurred; and

(f) the Company shall have delivered to Parent a certificate in the form
contemplated by Section 897 of the Code to the effect that the Company is not
and has not been within five years of the date of the certificate a “United
States real property holding corporation” within the meaning of Section 897 of
the Code.

Section 7.3 Conditions to Obligations of the Company. The obligations of the
Company to effect the Merger and to consummate the other transactions
contemplated by this Agreement at and following the Closing are further subject
to the following conditions, any one or more of which may be waived by the
Company:

(a) the representations and warranties of Parent and Subsidiary set forth in
this Agreement shall be true and correct in all material respects as of the
Closing Date;

(b) Parent and Subsidiary shall have performed in all material respects all
obligations required to be performed by them under this Agreement at or prior to
the Closing; and

(c) the Company shall have received a certificate signed on behalf of Parent by
an executive officer of Parent to the effect that the conditions provided in
Sections 7.3(a) and (b) have been satisfied.

ARTICLE VIII

TERMINATION

Section 8.1 Termination. This Agreement may be terminated and the Merger may be
abandoned at any time before the Effective Time, whether before or after receipt
of the Company Shareholders’ Approval:

(a) by mutual written consent of the Company and Parent;

 

40



--------------------------------------------------------------------------------

(b) by either the Company or Parent, if:

(i) the Closing has not occurred on or before August 31, 2007 (the “Termination
Date”); provided, however, that the right to terminate this Agreement pursuant
to this Section 8.1(b)(i) shall not be available to any party whose breach of
any provision of this Agreement has been the cause of, or resulted in, or
materially contributed to, the failure to hold the Closing on or before the
Termination Date;

(ii) any statute, rule, regulation, executive order, decree, ruling, judgment,
decision, order or injunction of or by any court or other Governmental Authority
of competent jurisdiction that makes the consummation of the Merger illegal
shall be in effect and shall have become final and nonappealable; provided,
however, that neither party may terminate this Agreement pursuant to this
Section 8.1(b)(ii) unless that party first shall have used its reasonable best
efforts to prevent the entry of and to procure the removal, reversal,
dissolution, setting aside or invalidation of any such order, decree, ruling,
judgment, decision, order or injunction; or

(iii) the Shareholders’ Meeting shall have been duly held and the votes cast at
the Shareholders’ Meeting (including any adjournment thereof) shall be
insufficient to constitute the Company Shareholders Approval;

(c) by the Company:

(i) in accordance with the provisions of Section 6.6(d), provided that the
Company has complied with all the requirements of Section 6.6(d); or

(ii) if (x) there shall have been a breach in any material respect of any
representation or warranty in this Agreement of Parent or Subsidiary or
(y) Parent or Subsidiary shall not have performed or complied in any material
respect with any material covenant or material agreement contained in this
Agreement, in either case such that the condition set forth in Section 7.3(a) or
(b), as the case may be, would be incapable of being satisfied by the
Termination Date;

(d) by Parent, if:

(i) the Company shall have entered into a definitive agreement providing for a
transaction that is a Superior Proposal;

(ii) the Company’s Board of Directors makes a Company Adverse Recommendation
Change; provided, however, that for this purpose neither (x) disclosure of any
Acquisition Proposal that is not being recommended by the Company’s Board of
Directors nor (y) disclosure of any other facts or circumstances that is not
accompanied by a statement that the Company’s Board of Directors has made a
Company Adverse Change Recommendation, shall be considered a Company Adverse
Recommendation Change, to the extent any disclosure referred to in clause (x) or
(y) is limited to that required by applicable Law; or

(iii) (x) there shall have been a breach in any material respect of any
representation or warranty in this Agreement of the Company or (y) the Company
shall not have performed or complied in any material respect with any material
covenant or material agreement contained in this Agreement, in either case such
that the condition set forth in Section 7.2(a) or (b), as the case may be, would
be incapable of being satisfied by the Termination Date.

 

41



--------------------------------------------------------------------------------

Section 8.2 Effect of Termination.

(a) In the event of termination of this Agreement by either Parent or the
Company pursuant to the provisions of Section 8.1, this Agreement forthwith
shall become void and there shall be no liability or further obligation under or
in respect of this Agreement on the part of the Company, Parent, Subsidiary or
their respective officers or directors, other than the last sentence of
Section 6.5, Section 6.7, this Section 8.2 and Article IX, all of which shall
survive, and except to the extent that such termination results from a willful
breach by a party of any of its representations, warranties, covenants or
agreements set forth in this Agreement.

(b) The Company agrees that a fee (a “Termination Fee”) shall be payable under
certain circumstances following a termination of this Agreement, as follows:

(i) if this Agreement is terminated by the Company pursuant to Section 8.1(c)(i)
the Termination Fee shall be payable immediately upon such termination, and

(ii) if this Agreement (x) is terminated by the Company or Parent pursuant to
Section 8.1(b)(iii) and after the date of this Agreement and before the
Shareholders’ Meeting an Acquisition Proposal by a third party has been publicly
disclosed or announced and not subsequently withdrawn and within one year after
the termination, the Company shall consummate a transaction or enter into a
definitive agreement or agreement in principle for an Acquisition Proposal
(replacing for this purpose, references to “25%” with “40%”) (an “Alternative
Transaction”), (y) is terminated by Parent pursuant to Section 8.1(d)(i), or
(z) is terminated by the Company or Parent pursuant to Section 8.1(b)(iii) and
before the Shareholders’ Meeting the Company’s Board of Directors shall have
made a Company Adverse Recommendation Change, then the Company shall pay the
Termination Fee, in the case referred to in clause (x), at the earlier of
consummation of the Alternative Transaction and the Company entering into a
definitive agreement or an agreement in principle providing for an Alternative
Transaction, or, in the cases referred to in each of clause (y) and clause (z),
upon termination of this Agreement by Parent.

(c) The amount of the Termination Fee shall be $180,000,000.

(d) The Termination Fee shall be paid as directed by Parent by wire transfer of
immediately available funds promptly, but in no event later than two business
days, after it first becomes due.

(e) The Company and Parent acknowledge and agree that the agreements contained
in Section 8.2 (b) are an integral part of the transactions contemplated by this
Agreement, and that, without these agreements, Parent would not enter into this
Agreement; accordingly, if the Company fails promptly to pay the amount due
pursuant to Section 8.2(b), and, in order to obtain such payment, Parent
commences a suit that results in a judgment against the Company for the
Termination Fee, the Company shall pay to Parent its costs and expenses
(including attorneys’ fees and expenses) in connection with such suit, together
with interest on the amount of the Termination Fee from the date such payment
was required to be made until the date of payment at the prime rate of Citibank,
N.A. in effect on the date such payment was required to be made.

ARTICLE IX

GENERAL PROVISIONS

Section 9.1 Amendment. This Agreement may not be amended except by action
authorized by the respective Boards of Directors of Parent and the Company and
taken before or after the Company Shareholders’ Approval is obtained and prior
to the time of the Merger Filing; provided, however, that

 

42



--------------------------------------------------------------------------------

after the Company Shareholders’ Approval is obtained, this Agreement may not be
amended to (i) change the amount or kind of consideration to be received by the
holders of Company Common Stock upon conversion of their shares pursuant to the
terms of this Agreement; (ii) change the articles of organization of the
Surviving Corporation, except for changes permitted by Section 10.05 of the
MBCA; or (iii) change any of the other terms or conditions of this Agreement if
the change would adversely affect the holders of Company Common Stock in any
material respect.

Section 9.2 Extension; Waiver. At any time prior to the Effective Time, the
parties hereto may (a) extend the time for the performance of any of the
obligations or other acts of the other party, (b) waive any inaccuracies in the
representations and warranties of the other party contained herein or in any
document, certificate or writing delivered pursuant hereto or (c) waive
compliance by the party with any of the agreements or conditions contained
herein. Any agreement on the part of any party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party.

Section 9.3 Non-Survival. None of the representations or warranties in this
Agreement or in any instrument delivered pursuant to this Agreement shall
survive the Effective Time, and after the Effective Time, none of the Company,
Parent, Subsidiary or their respective officers or directors shall have any
further obligation with respect thereto. None of the covenants or other
agreements in this Agreement or in any instrument delivered pursuant to this
Agreement, nor any rights or obligations arising out of the breach of any such
covenant or other agreement, shall survive the Effective Time except for those
covenants or agreements that by their terms apply or are to be performed in
whole or in part after the Effective Time, and except that this Article IX shall
survive the Effective Time.

Section 9.4 Notices. All notices and other communications hereunder shall be in
writing and may be given by any of the following methods: (a) personal delivery;
(b) facsimile transmission; (c) registered or certified mail, postage prepaid
return receipt requested; or (d) overnight delivery service. Notices shall be
sent to the appropriate party at its address or facsimile number (or such other
address or facsimile number for such party as shall be specified by such party
by notice given hereunder):

If to Parent or Subsidiary, to:

Schneider Electric SA

43-45 bd Franklin Roosevelt

92500 Rueil-Malmaison

Facsimile:    +33 (0)1 41 29 71 97 Attention:    J.P. Salazar, Sr. VP, General
Counsel

with a copy (which shall not constitute notice) to:

Schneider Electric – North American Operating Division

1415 South Roselle Road

Palatine, IL 60067-7399

Facsimile:    +1 847-925-7419 Attention:    Howard E. Japlon, Sr. VP, General
Counsel

 

43



--------------------------------------------------------------------------------

and with a copy (which shall not constitute notice) to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue New York, NY 10019

Facsimile:    (212) 474-3700 Attention:    Alan Stephenson, Esq.    Mark Greene,
Esq.

If to the Company, to:

American Power Conversion Corporation

132 Fairgrounds Road

West Kingston, Rhode Island 02892

Facsimile:    +1 (401) 788-2670

Attention: Jeffrey Giguere, Vice President & General Counsel

with a copy (which shall not constitute notice) to:

 

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Telephone:    (212) 878-8000 Facsimile:    (212) 878-8375 Attention:    John A.
Healy

All such notices and other communications shall be deemed received (i) in the
case of personal delivery, upon actual receipt by the addressee, (ii) in the
case of overnight delivery, on the first business day following delivery to the
overnight delivery service, (iii) in the case of mail, on the date of delivery
indicated on the return receipt and (iv) in the case of a facsimile
transmission, upon transmission by the sender and issuance by the transmitting
machine of a confirmation slip that the number of pages constituting the notice
has been transmitted without error. In the case of notices sent by facsimile
transmission, the sender shall contemporaneously mail a copy of the notice to
the addressee at the address provided for above; however, such mailing shall in
no way alter the time at which the facsimile notice is deemed received.

Section 9.5 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS EXCEPT TO
THE EXTENT THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS MANDATORILY APPLY TO
THE MERGER.

Section 9.6 Third-Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and except as set forth in
this Agreement, nothing in this Agreement, express or implied, is intended to
confer upon any other person any rights or remedies of any nature whatsoever
under or by reason of this Agreement other than as contemplated by Section 6.8.

Section 9.7 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by reason of any Law or public
policy, all other terms and provisions of this Agreement nevertheless shall
remain in full force and effect.

 

44



--------------------------------------------------------------------------------

Section 9.8 Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties hereto without the prior
written consent of the other parties. Any assignment in violation of the
preceding sentence shall be null and void. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the parties and their respective successors and assigns.

Section 9.9 Interpretation; Certain Definitions. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. In this Agreement, unless a
contrary intention appears, (a) the words “herein,”, “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision, (b) the words “include,”,
“includes,”, “including” or other similar terms are deemed to be followed by the
words “without limitation” and are intended by the parties to be by way of
example rather than limitation, (c) reference to any Article or Section means
such Article or Section of this Agreement, (d) all terms defined in this
Agreement have their defined meanings when used in any certificate or other
document made or delivered pursuant hereto, unless otherwise defined therein,
(e) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms, (f) if any action is to be taken by
any party hereto pursuant to this Agreement on a day that is not a Business Day,
such action shall be taken on the next Business Day following such day, (g) the
use of “or” is not intended to be exclusive unless expressly indicated
otherwise, (h) ”ordinary course of business” (or similar terms) shall be deemed
followed by “consistent with past practice”, (i) ”assets” shall include
“rights”, including rights under contracts and (j) ”reasonable efforts” or
similar terms shall not require the waiver of any rights under this Agreement.
As used in this Agreement, (i) ”business day” means any day other than a
Saturday, a Sunday or other day on which commercial banks in New York City, New
York or Paris, France are permitted or required by Law or executive order to be
closed for the conduct of regular banking business, (ii) except where the
context otherwise requires, “person” means any individual, partnership, joint
venture, corporation, limited liability company, trust, unincorporated
organization or other entity and a government or any department, agency or
subdivision thereof, including the permitted successors and assigns of such
person and (iii) a “subsidiary” of any person means another person, at least a
majority of the securities or other interests having the ordinary voting power
to elect at least a majority of the board of directors or others performing
similar functions with respect to such person is directly or indirectly owned or
controlled (x) by such first person, (y) by one or more of such first person’s
subsidiaries, or (z) by such first person and one or more of its subsidiaries;
provided that no person that is not directly or indirectly wholly owned by any
other person shall be a subsidiary of such other person unless such other person
controls, or has the right, power or ability to control, that person. No
provision of this Agreement shall be interpreted or construed against any party
solely because that party or its legal representative drafted the provision.

Section 9.10 Jurisdiction. Each of the Company, Parent and Subsidiary hereby
irrevocably and unconditionally consents and agrees to submit to the exclusive
jurisdiction of the courts of the State of New York and of the United States of
America located in the State of New York (the “New York Courts”) for any
litigation arising out of or relating to this Agreement and the transactions
contemplated hereby (and agrees not to commence any litigation relating thereto
except in such courts), waives any objection to the laying of venue of any such
litigation in the New York Courts and agrees not to plead or claim in any New
York Court that such litigation brought therein has been brought in an
inconvenient forum; provided, however, that nothing in this Section 9.10 is
intended to waive the right of any party to remove any such action or proceeding
commenced in any such state court to an appropriate federal court that is a New
York Court to the extent the basis for such removal exists under applicable Law.

Section 9.11 Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms. It is accordingly agreed that the parties
shall be entitled to specific performance of the terms hereof, this being in
addition to any other remedy to which they are entitled at law or in equity.

 

45



--------------------------------------------------------------------------------

Section 9.12 Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable Law, any right it may have to a trial by
jury in respect of any suit, action or other proceeding arising out of this
Agreement or the transactions contemplated hereby. Each party hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such party would not, in the event of
any action, suit or proceeding, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement, by, among other things, the mutual waiver and
certifications in this Section 9.12.

Section 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.

Section 9.14 Entire Agreement. This Agreement (including the documents and
instruments referred to herein), the Voting Agreement and the Confidentiality
Agreement constitute the entire agreement among the parties hereto with respect
to the subject matter hereof, and supersede all prior agreements and
understandings, both oral and written, among the parties with respect to the
subject matter of this Agreement. No representation, warranty, promise,
inducement or statement of intention has been made by any party that is not
embodied in this Agreement or such other documents, and none of the parties
shall be bound by, or be liable for, any alleged representation, warranty,
promise, inducement or statement of intention not embodied herein or therein.

[Signature Page Follows]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Subsidiary and the Company have caused this
Agreement to be signed by their respective officers as of the date first written
above.

 

SCHNEIDER ELECTRIC SA By:  

/s/ Pierre Bouchut

Name:   Pierre Bouchut Title:   CFO TRIANON INC. By:  

/s/ Juan Pedro Salazar

Name:   Juan Pedro Salazar Title:   President AMERICAN POWER CONVERSION
CORPORATION By:  

/s/ Robert Johnson

Name:   Robert Johnson Title:   CEO

Signature Page to Merger Agreement

 

47